Exhibit 10(c)

 

MAGELLAN 401(k) PLAN

 

Effective as of January 1, 2004



--------------------------------------------------------------------------------

MAGELLAN 401(k) PLAN

 

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

ARTICLE I. Name and Purpose of Plan

   1     

1.1

  

Name of Plan

   1     

1.2

  

Purpose

   1     

1.3

  

Exclusive Benefit of Employees

   1

ARTICLE II. DEFINITIONS

   2     

2.1

  

Accounts

   2     

2.2

  

Accrued Benefit

   2     

2.3

  

Active Participant

   2     

2.4

  

Affiliate

   2     

2.5

  

After-Tax Account

   2     

2.6

  

After-Tax Contributions

   2     

2.7

  

Authorized Leave of Absence

   2     

2.8

  

Beneficiary

   3     

2.9

  

Benefits Committee

   3     

2.10

  

Board of Managers

   3     

2.11

  

Catch-up Account

   3     

2.12

  

Catch-up Contributions

   3     

2.13

  

Code

   3     

2.14

  

Company

   3     

2.15

  

Compensation

   3     

2.16

  

Computation Period

   4     

2.17

  

Contribution Dollar Limit

   4     

2.18

  

Disability

   4     

2.19

  

Earned Income

   4     

2.20

  

Effective Date

   4     

2.21

  

Eligible Employee

   4     

2.22

  

Employee

   5     

2.23

  

Employee Contribution Account

   5     

2.24

  

Employee Contributions

   5     

2.25

  

Employer

   5     

2.26

  

Employer Contributions

   5     

2.27

  

Employer Contribution Account

   5     

2.28

  

Employer Matching Contribution Account

   5     

2.29

  

Employer Matching Contributions

   5     

2.30

  

Employer Discretionary Contribution Account

   5     

2.31

  

Employer Discretionary Contributions

   5     

2.32

  

Employer Salary Deferral Contribution Account

   6     

2.33

  

Employer Salary Deferral Contributions

   6     

2.34

  

ERISA

   6     

2.35

  

Forfeiture

   6

 

i



--------------------------------------------------------------------------------

    

2.36

  

414(s) Compensation

   6     

2.37

  

Highly Compensated Employee

   6     

2.38

  

Hour of Service

   6     

2.39

  

Investment Fund

   8     

2.40

  

Leased Employee

   8     

2.41

  

Normal Retirement Date

   9     

2.42

  

Non-Highly Compensated Employee

   9     

2.43

  

One Year Break-in-Service

   9     

2.44

  

Participant

   9     

2.45

  

Pension Plan

   9     

2.46

  

Plan

   9     

2.47

  

Plan Year

   9     

2.48

  

Pre-Tax Account

   9     

2.49

  

Pre-Tax Contributions

   9     

2.50

  

Qualified Domestic Relations Order

   9     

2.51

  

Rollover Contributions

   9     

2.52

  

Rollover Contribution Account

   9     

2.53

  

Self-Employed Individual

   9     

2.54

  

Termination of Employment

   10     

2.55

  

Trust

   10     

2.56

  

Trust Agreement

   10     

2.57

  

Trust Fund

   10     

2.58

  

Trustee

   10     

2.59

  

Valuation Date

   10     

2.60

  

Williams

   10     

2.61

  

Williams Plan

   10     

2.62

  

Year(s) of Service

   10

ARTICLE III. PARTICIPATION

   11     

3.1

  

Entitlement to Participation

   11     

3.2

  

Duration of Participation

   11     

3.3

  

Correction for Erroneous Inclusion of Employee

   11

ARTICLE IV. EMPLOYEE CONTRIBUTIONS

   12     

4.1

  

Requirement of Employee Contributions

   12     

4.2

  

Amount of Employee Contributions

   12     

4.3

  

Maximum Amount of Pre-Tax Contributions

   12     

4.4

  

Manner of Electing

   13     

4.5

  

Change of Election

   13     

4.6

  

Effective Date of Election

   13     

4.7

  

Deposit of Employee Contribution

   13     

4.8

  

Pre-Tax Contributions

   14     

4.9

  

Actual Deferral Percentage Test

   14     

4.10

  

Actual Contribution Percentage Test

   15     

4.11

  

Excess Elective Contributions

   16     

4.12

  

Excess Aggregate Contributions

   17     

4.13

  

Requirements for Rollover Contributions

   18

 

ii



--------------------------------------------------------------------------------

     4.14   

Catch-up Contributions

   18      4.15   

Recharacterizations

   19

ARTICLE V. EMPLOYER CONTRIBUTIONS AND ALLOCATIONS

   20      5.1   

Employer Matching Contributions

   20      5.2   

Employer Discretionary Contributions

   20      5.3   

Employer Salary Deferral Contributions

   20      5.4   

Deposit and Investment of Employer Matching Contributions

   20      5.5   

Allocation of Employer Discretionary Contributions

   21      5.6   

Determination and Amount of Employer Contributions

   21      5.7   

Application of Forfeitures

   21      5.8   

Maximum Contributions

   21

ARTICLE VI. INVESTMENT PROVISIONS

   24      6.1   

Investment of Future Employee Contributions

   24      6.2   

Investment of Employee Contribution Account and Employer Contribution Account

   24

ARTICLE VII. TRUST AGREEMENT AND TRUSTEE

   25      7.1   

Funding Instrument

   25      7.2   

Selection of Trustee

   25      7.3   

Trustee’s Duties

   25      7.4   

Trust Expenses

   25      7.5   

Trust Entity

   25      7.6   

Accrued Benefit

   25      7.7   

Trust Income

   26      7.8   

Correction of Error

   26      7.9   

Investment Options

   26      7.10   

Right of Employers to Trust Assets

   26      7.11   

Establishment and Deletion of Investment Funds

   27      7.12   

Self-directed Brokerage Fund

   27

ARTICLE VIII. BENEFITS

   28      8.1   

Payment of Accrued Benefit on or after Normal Retirement Date or Total and
Permanent Disability

   28      8.2   

Payment of Accrued Benefit on Death

   28      8.3   

Payment of Accrued Benefits Upon Termination of Employment; Vesting

   30      8.4   

Withdrawal of Benefits

   32      8.5   

Deduction of Taxes from Amounts Payable

   34      8.6   

Special Provisions Regarding Payment of Benefits

   34      8.7   

Minimum Distribution Requirements — IRS Model Amendment

   35      8.8   

Facility of Payment

   36      8.9   

Advance Payment of Benefits

   37      8.10   

Unclaimed Amounts

   37      8.11   

Domestic Relations Order Distributions

   37

 

iii



--------------------------------------------------------------------------------

ARTICLE IX. ADMINISTRATION

   38      9.1   

Fiduciaries

   38      9.2   

Allocation of Responsibilities Among Named Fiduciaries

   38      9.3   

Provisions Concerning the Benefits Committee

   38      9.4   

Delegation of Responsibilities: Bonding

   40      9.5   

No Joint Fiduciary Responsibilities

   40      9.6   

Information to be Supplied by Employer

   40      9.7   

Records

   41      9.8   

Fiduciary Capacity

   41      9.9   

Blackout Period Restrictions

   41      9.10   

Military Leave

   41

ARTICLE X. AMENDMENT AND TERMINATION OF THE PLAN

   42      10.1   

Discontinuance of Contributions

   42      10.2   

Amendments

   42      10.3   

Plan Termination

   43      10.4   

Payment Upon Termination

   43

ARTICLE XI. TOP-HEAVY PROVISIONS

   44      11.1   

Definitions

   44      11.2   

Application of Top-Heavy Provisions

   44      11.3   

Top-Heavy Determination

   45      11.4   

Vesting Requirements

   45      11.5   

Minimum Contribution Amount

   45

ARTICLE XII. LOANS

   47      12.1   

Authorization of Loans

   47      12.2   

Minimum Requirements for Loans

   47      12.3   

Accounting for Loans

   48      12.4   

Fees

   48

ARTICLE XIII. SPECIAL PLAN TO PLAN TRANSFERS

   49      13.1   

Transfers From Other Plans

   49

ARTICLE XIV. DIRECT ROLLOVERS

   50      14.1   

Right of Direct Rollover

   50      14.2   

Definitions

   50

ARTICLE XV. MISCELLANEOUS PROVISIONS

   52      15.1   

Employer Adoption

   52      15.2   

Plan Merger

   52      15.3   

Indemnification

   52      15.4   

Nonalienation of Benefits

   52      15.5   

Contract of Employment

   52      15.6   

Source of Benefits

   53      15.7   

Employees’ Trust

   53      15.8   

Gender and Number

   53

 

iv



--------------------------------------------------------------------------------

     15.9   

Headings

   53      15.10   

Invalidity of Certain Provisions

   53      15.11   

Law Governing

   53

ARTICLE XVI. CLAIM REVIEW PROCEDURES

   54      16.1   

Claims Procedure

   54

 

v



--------------------------------------------------------------------------------

MAGELLAN 401(k) PLAN

 

MAGELLAN MIDSTREAM HOLDINGS, L.P., a Delaware limited partnership, hereby adopts
the Magellan 401(k) Plan upon the following terms and conditions. This
instrument is intended to meet the qualification requirements of Section 401(a)
of the Code. The effective date of this Plan is January 1, 2004, except as
otherwise stated in the Plan.

 

ARTICLE I.

 

Name and Purpose of Plan

 

1.1 Name of Plan. This Plan shall be known hereafter as the MAGELLAN 401(K)
PLAN.

 

1.2 Purpose. The purpose of this Plan is to provide retirement and incidental
benefits for the eligible Employees of the Employer; to enable Employees of the
Employer who are eligible to participate in the Plan to accumulate funds to
provide a retirement income; and, to distribute the corpus and income of the
funds accumulated by the Trust, in accordance with the Plan, to the Participants
and their Beneficiaries.

 

1.3 Exclusive Benefit of Employees. This Plan and the related Trust hereto are
established under and pursuant to the Employee Retirement Income Security Act of
1974, as amended, and shall be maintained for the exclusive benefit of the
eligible Employees of the Employer. The assets of the Trust Fund shall never
inure to the benefit of the Employer and shall be held for the exclusive
purposes of providing Benefits to Participants and their Beneficiaries and
defraying reasonable expenses of administering the Plan.

 

1



--------------------------------------------------------------------------------

ARTICLE II.

 

DEFINITIONS

 

The following provisions of this Article provide basic definitions that are used
throughout this Plan:

 

2.1 Accounts. The word “Accounts” means a Participant’s Employee Contribution
Account and Employer Contribution Account, and shall include all subaccounts
under each such Account.

 

2.2 Accrued Benefit. The words “Accrued Benefit” means a Participant’s entire
interest in his Accounts, determined as of any Valuation Date and reflected by
the records maintained by the Trustee. The value of an Accrued Benefit at any
time shall be its value as adjusted on the coinciding or immediately preceding
Valuation Date.

 

2.3 Active Participant. The words “Active Participant” means, for each payroll
period, a Participant who makes Employee Contributions to the Plan for such
payroll period other than Catch-up Contributions and Rollover Contributions.

 

2.4 Affiliate. The word “Affiliate” means any corporation which is a member of
the controlled group of corporations (as defined in Code Section 414(b)) which
includes an Employer; any trade or business (whether or not incorporated) which
is under common control (as defined in Code Section 414(c)) with an Employer; an
organization (whether or not incorporated) which is a member of a related
company service group (as defined in Code Section 414(m)) which includes an
Employer and any other entity required to be aggregated with an Employer
pursuant to regulations under Code Section 414(o). Solely for purposes of
applying the maximum limitation on Annual Additions set forth in Section 5.8,
the standard of control under Code Sections 414(b) and 414(c) shall be deemed to
be “more than 50%” rather than “at least 80%.”

 

2.5 After-Tax Account. The words “After-Tax Account” means a subaccount plus
income and gains credited thereto and minus all losses, expenses, distributions,
and transfers chargeable thereto, comprised of the Participant’s After-Tax
Contributions to this Plan, and, if applicable, his after-tax accounts rolled
over to this Plan from another plan qualified under Section 401(a) of the Code.

 

2.6 After-Tax Contributions. The words “After-Tax Contributions” means
contributions made by the Participant which are not Pre-Tax Contributions,
Catch-up Contributions or Rollover Contributions.

 

2.7 Authorized Leave of Absence. The words “Authorized Leave of Absence” means
an absence, with or without compensation, authorized on a non-discriminatory
basis by an Employer. An Authorized Leave of Absence may be granted by an
Employer for sickness, Disability, accident, injury, or for other reasons and
shall be granted for military service to the extent the Plan is required to do
so under applicable federal law.

 

2



--------------------------------------------------------------------------------

2.8 Beneficiary. The word “Beneficiary” means any person designated under
Section 8.2 to receive the Accrued Benefit of a Participant that is payable
under this Plan upon death.

 

2.9 Benefits Committee. The words “Benefits Committee” means the Employee
Benefit Plans Committee comprised of that group of individuals appointed by the
Chief Executive Officer of the Company from time to time to serve as members of
the Benefits Committee.

 

2.10 Board of Managers. The words “Board of Managers” means the board of
managers of the general partner of the Company.

 

2.11 Catch-up Account. The words “Catch-up Account” means a sub-account, plus
income and gains credited thereto and minus all losses, expenses, distributions
and transfers chargeable thereto, comprised of: the Participant’s Catch-up
Contributions to this Plan. The Catch-up Account is subject to all of the
withdrawal and distribution restrictions and requirements of the Plan applicable
to the Pre-Tax Account. In this regard, any withdrawal or distribution from the
Catch-up Account must be made following, or contemporaneously with, the
exhaustion of withdrawable amounts held in the Pre-Tax Account.

 

2.12 Catch-up Contributions. The words “Catch-up Contributions” means
contributions made on behalf of a Participant under the terms of Section 4.14,
subject to the provisions of Code Section 414(v) and the Treasury regulations
promulgated thereunder.

 

2.13 Code. The word “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any subsequent Internal Revenue Code. References to any
section of the Code shall be deemed to include similar sections of the Code as
renumbered or amended.

 

2.14 Company. The word “Company” means Magellan Midstream Holdings, L.P.

 

2.15 Compensation. The word “Compensation” means the first $200,000 (or such
higher amount as may be permitted under Section 401(a)(17) of the Code) of
salary, wages, or in the case of a Self-Employed Individual, Earned Income, paid
to an Eligible Employee by an Employer during the Plan Year while the Eligible
Employee is entitled to be an Active Participant pursuant to Section 3.1,
including Pre-Tax Contributions, After-Tax Contributions, Catch-up
Contributions, base pay, short term disability paid by an Employer, bonuses
(unless specifically excluded under a written bonus arrangement), if any, when
paid, overtime, commissions, and salary reduction amounts contributed to any
cafeteria plan, flexible benefit plan, or qualified transportation plan (Code
Section 132(f)) established by an Employer, but excluding severance pay, cost of
living pay, housing pay, relocation pay (including mortgage interest
differential), other taxable fringe benefits, awards under the Magellan
Long-Term Incentive Plan or other similar plan, and other extraordinary
compensation, all as determined by the Benefits Committee in its sole and
absolute discretion.

 

The annual compensation of each Participant taken into account in determining
benefit accruals in any Plan Year shall not exceed $200,000. Annual compensation
means compensation during the Plan Year. The $200,000 limit on annual
compensation shall be adjusted for cost-of-living increases in accordance with
Section 401(a)(17)(B) of the Code. The cost-of-living adjustment in effect for a
calendar year applies to annual compensation for the Plan Year that begins with
such calendar year.

 

3



--------------------------------------------------------------------------------

2.16 Computation Period . The words “Computation Period” means the calendar
year.

 

2.17 Contribution Dollar Limit. The words “Contribution Dollar Limit” means the
annual limit imposed on each Participant pursuant to Section 402(g) of the Code
(as indexed pursuant to Sections 402(g)(5) and 415(d) of the Code, provided that
no such adjustment will be taken into account hereunder before the Plan Year in
which it becomes effective).

 

2.18 Disability. The word “Disability” means the presence of a permanent and
total physical or mental condition that satisfies the initial requirements for
disability payments under the Employer long-term disability plan that covers the
Participant. If the Participant is not covered by an Employer maintained
long-term disability plan, Disability shall have the same meaning as defined
under the Social Security Act. A Participant’s Accrued Benefit shall become
fully vested in the event he incurs a Disability.

 

2.19 Earned Income. The words “Earned Income” means the net earnings from
self-employment in a trade or business with respect to which the Plan is
established by the Employer for which personal services of the individual are a
material income-producing factor regardless of the manner in which such earnings
are reported. Net earnings will be determined without regard to items not
included in gross income and the deductions allocable to such items. Net
earnings are reduced by contributions by the Employer to a qualified plan to the
extent deductible under Section 404 of the Code. Net earnings shall be
determined with regard to the deduction allowed to the Employer by Section
164(f) of the Code for taxable years beginning after December 31, 1989.

 

2.20 Effective Date. The words “Effective Date” means January 1, 2004, which is
the effective date of this Plan.

 

2.21 Eligible Employee. The words “Eligible Employee” means any Employee of an
Employer, including an Employee on an Authorized Leave of Absence, but
excluding:

 

(a) a Leased Employee;

 

(b) an Employee who is a member of a collective bargaining unit, unless the
collective bargaining agreement covering such unit with the Employer expressly
requires that persons covered by such agreement participate in this Plan;

 

(c) a nonresident alien with no U.S. source income;

 

(d) a person in a class of employees specifically excluded from participating by
the document of adoption of a Participating Company; and

 

(e) any individual retained by an Employer directly or through an agency or
other party to perform services for an Employer in the capacity of a
fee-for-service worker or independent contractor or any similar capacity
including, without limitation, any such individual employed by temporary help
firms, technical help firms, staffing firms, employee leasing firms,
professional employer organizations or other staffing firms, regardless of any
subsequent reclassification or determination of such person to be a “common law”
employee of the Employer.

 

4



--------------------------------------------------------------------------------

2.22 Employee. The word “Employee” means any individual who is (i) employed as a
common law employee by an Employer or an Affiliate, or (ii) a Self-Employed
Individual.

 

2.23 Employee Contribution Account. The words “Employee Contribution Account”
means the aggregate of, as applicable, a Participant’s interest in his After-Tax
Account, Pre-Tax Account, Catch-up Account, and Rollover Contribution Account.

 

2.24 Employee Contributions. The words “Employee Contributions” means a
Participant’s Pre-Tax Contributions, Catch-up Contributions, Rollover
Contributions and After-Tax Contributions.

 

2.25 Employer. The word “Employer” means the Company and any Affiliate which has
become a party to this Plan.

 

2.26 Employer Contributions. The words “Employer Contributions” means the
payments made from time to time by an Employer to the Trustee designated as
Employer Salary Deferral Contributions, Employer Matching Contributions, or
Employer Discretionary Contributions.

 

2.27 Employer Contribution Account. The words “Employer Contribution Account”
means, the aggregate of, as applicable, a Participant’s Employer Matching
Contribution Account, Employer Discretionary Contribution Account, and Employer
Salary Deferral Contribution Account.

 

2.28 Employer Matching Contribution Account. The words “Employer Matching
Contribution Account” means a subaccount plus income and gains thereto and minus
all losses, expenses, and distributions chargeable thereto, comprised of:
Employer Matching Contributions allocated with respect to Compensation paid to a
Participant on or after the Effective Date.

 

2.29 Employer Matching Contributions. The words “Employer Matching
Contributions” means the payments made from time to time by an Employer to the
Trustee designated as contributions to be credited to the Employer Matching
Contribution Account of each Participant for whom such Employer contributes to
the Plan in accordance with Section 5.1.

 

2.30 Employer Discretionary Contribution Account. The words “Employer
Discretionary Contribution Account” means a subaccount, plus all income and
gains credited thereto, and minus all losses, expenses and distributions
chargeable thereto, comprised of: Employer Discretionary Contributions allocated
to a Participant.

 

2.31 Employer Discretionary Contributions. The words “Employer Discretionary
Contributions” means the payments made from time to time by an Employer to the
Trustee designated as contributions to be credited to the Employer Discretionary
Contribution Account of each Participant for whom such Employer contributes to
the Plan in accordance with Section 5.2.

 

5



--------------------------------------------------------------------------------

2.32 Employer Salary Deferral Contribution Account. The words “Employer Salary
Deferral Contribution Account” means a subaccount, plus all income and gains
credited thereto, and minus all losses, expenses and distributions chargeable
thereto, comprised of Employer Salary Deferral Contributions allocated to a
Participant.

 

2.33 Employer Salary Deferral Contributions. The words “Employer Salary Deferral
Contributions” means the payments made from time to time by an Employer to the
Trustee in accordance with Section 4.9 or 4.10 to satisfy the nondiscrimination
tests set forth in Article IV or in accordance with Section 5.3 as discretionary
contributions. All such payments shall be allocated to a subaccount of the
Employer Contribution Account maintained for the Participant on whose behalf any
such payment is made. Notwithstanding any other provision of the Plan, no amount
held in such subaccount maintained on behalf of any Participant may be withdrawn
prior to the earlier of such Participant’s Termination of Employment or reaching
59 1/2.

 

2.34 ERISA. The acronym “ERISA” means the Employee Retirement Income Security
Act of 1974, as amended from time to time.

 

2.35 Forfeiture. The word “Forfeiture” means the portion of a Participant’s
Accrued Benefit which is forfeited pursuant to the terms of the Plan.

 

2.36 414(s) Compensation. The words “414(s) Compensation” means the first
$200,000 (or such other amount as may be permitted under Section 401(a)(17) of
the Code) of an Employee’s compensation within the meaning of Code Section
415(c)(3) subject to the following adjustments, if the Benefits Committee
determines, in its discretion, to make such adjustments for a Plan Year. The
Benefits Committee may elect to exclude all of the following items for a Plan
Year, namely, elective contributions that are made by an Employer on behalf of
its employees that are not includable in gross income under Code Section 125,
132(f)(4), 402(e)(3), 402(h) and 403(b). In addition, the Benefits Committee may
make such further adjustments as are permitted under applicable regulations or
rulings issued by the Internal Revenue Service.

 

2.37 Highly Compensated Employee. The words “Highly Compensated Employee” means,
applying the provisions of Subsections (a) and (b) below, an Employee performing
services for an Employer or an Affiliate during the current Plan Year who:

 

(a) during either the current Plan Year, or the immediately preceding Plan Year
was a 5% owner of an Employer or an Affiliate; or (2) for the immediately
preceding Plan Year received 414(s) Compensation from an Employer or an
Affiliate in excess of $90,000 (as adjusted pursuant to Code Section 414(q) from
time to time).

 

(b) The determination of who is a Highly Compensated Employee, including the
number of Employees treated as excluded shall be made in accordance with Code
Section 414(q) and the regulations or other guidance thereunder.

 

2.38 Hour of Service. The words “Hours of Service” means:

 

(a) each hour for which the Employee is paid, or entitled to payment, directly
or indirectly, from an Employer or an Affiliate; provided, however, if records
of such actual hours are not maintained for an Employee, such Employee shall be
credited with 190 Hours of Service for each month in which the Employee is paid,
or entitled to payment, with respect to one Hour of Service. The term shall
include service of a Self-Employed Individual with the Employer;

 

6



--------------------------------------------------------------------------------

(b) each hour for which back pay, irrespective of mitigation of damages, is
awarded to the Employee or agreed to by the Employer or an Affiliate; and

 

(c) each hour an Employee is paid or entitled to payment by an Employer or an
Affiliate on account of a period of time during which no duties are performed
due vacation, holiday, illness, incapacity (including disability), lay-off, jury
duty, military duty or leave of absence. An Hour of Service for which an
Employee is directly or indirectly paid or entitled to payment on account of a
period during which the Employee performed no duties shall not be credited to
the Employee, if such payment is made or due under a plan maintained solely for
the purpose of complying with any applicable worker’s compensation, disability
insurance, or unemployment compensation law. Hours of Service also shall not be
credited for a payment which solely reimburses the Employee for medical or
medically related expenses incurred by the Employee. Not more than 501 Hours of
Service shall be credited under this Subsection (c) to the Employee on account
of any single continuous period during which the Employee performs no duties
(whether or not such period occurs in a single Computation Period). For purposes
of this Subsection (c), a payment shall be deemed to be made by or due from an
Employer regardless of whether such payment is made by or due from an Employer
directly, or indirectly through, among others, a trust fund, or insurer, to
which an Employer contributes or pays premiums and regardless of whether
contributions made or due to the trust fund, insurer or other entity are for the
benefit of particular employees or are on behalf of a group of employees in the
aggregate.

 

(d) Solely for purposes of determining whether an Employee has incurred a One
Year Break-in-Service, an Employee who is not otherwise credited with an Hour of
Service under Subsection (a), (b) or (c), above, shall be credited with an Hour
of Service for each additional hour which is part of an Employee’s customary
work week with an Employer or an Affiliate during which the Employee is on an
unpaid Authorized Leave of Absence, provided the Employee resumes employment
with an Employer or an Affiliate upon the expiration of such Authorized Leave of
Absence. For purposes of this Subsection (d), an Employee’s customary work week
will consist of five, 8-hour days.

 

(e) Solely for purposes of determining whether a One Year Break-in-Service has
occurred for purposes of determining vesting, an Employee who is absent from
work beginning on or after January 1, 1985 for maternity or paternity reasons
and who is not otherwise credited with an Hour of Service under Subsections (a),
(b), (c) or (d), above, shall receive credit for the Hours of Service for which
he would have been regularly scheduled had the Employee performed duties for an
Employer or an Affiliate during such absence, or in the absence of a regularly
scheduled number of hours, 40 hours per week (or eight hours per day). For
purposes of such determination, an absence from work for maternity or paternity
reasons means an absence (i) by reason of the pregnancy of the Employee, (ii) by
reason of the birth of a child of such Employee, (iii) by reason of the
placement of a child with the Employee in connection with the adoption of such
child by the Employee, or (iv) for purposes of caring for such child for a
period beginning immediately following such birth or placement. Hours of Service
credited for purposes of such determination shall be credited in the Computation
Period in which such

 

7



--------------------------------------------------------------------------------

absence begins, if necessary to prevent a One Year Break-in-Service in such
period, or, in all other cases, in the next following Computation Period. In no
event will more than 501 Hours of Service be credited for any single continuous
period of time during which the person did not or would not have performed
duties. The Benefits Committee may, in its discretion, require an Employee who
is absent from work for maternity or paternity reasons to furnish information to
the Benefits Committee to establish that the Employee’s absence from work is for
maternity or paternity reasons and the number of days for which there was such
an absence. Each Employer reserves the right to terminate the employment of any
Employee who is absent from work without authorization, without regard to
whether such Employee is entitled to be credited for Hours of Service pursuant
to this Subsection.

 

(f) With respect to an Employee whose employment is transferred from Williams
and its affiliates to the Company and its affiliates on October 1, 2003 each
hour which was credited to such individual under the Williams Plan as of the
Employee’s transfer date.

 

(g) With respect to an Employee whose employment is transferred from Williams
and its affiliates to the Company and its affiliates on or after January 1, 2004
but before January 1, 2005 each hour which was credited to such individual under
the Williams Plan as of the Employee’s transfer date.

 

(h) The same Hours of Service shall not be credited more than once under any
provision of this definition of Hour of Service. The determination of Hours of
Service for reasons other than the performance of duties shall be made in
accordance with the provisions of Labor Department Regulations, 29 C.F.R.
§2530.200b-2(b), and Hours of Service shall be credited to Computation Periods
in accordance with the provisions of Labor Department Regulations, 29 C.F.R.
§2530.200b-2(c).

 

2.39 Investment Fund. The words “Investment Fund” means one or more or all of
the funds listed from time to time on Appendix I.

 

2.40 Leased Employee. The words “Leased Employee” means an individual who is not
in the employ of an Employer or an Affiliate and who, pursuant to an agreement
between an Employer or an Affiliate and any other person (“leasing
organization”), provides services to such Employer or Affiliate and has provided
services to an Employer or an Affiliate on a substantially full-time basis for a
period of at least one year, with such services being performed under the
primary direction or control of such Employer or Affiliate; provided, however,
if such individuals constitute less than twenty percent of the non-highly
compensated workforce (within the meaning of Code Section 414(n)(5)(C)(ii)) of
the Employers or their Affiliates, such an individual shall not be included in
such meaning if a leasing organization covers such an individual in a money
purchase pension plan which provides immediate participation, full and immediate
vesting and a non-integrated contribution formula equal to at least ten percent
of such individual’s annual compensation (as defined in Code Section 415(c)(3)),
increased, prior to January 1, 1998, by amounts contributed pursuant to a salary
reduction agreement which are excluded from such individual’s gross income under
Code Sections 125, 402(e)(3), 402(h)(1)(B) or 403(b)); and provided further, if
such individual shall be deemed to be a Leased Employee of an Employer or an
Affiliate, any contributions or benefits provided by such leasing organization
which are attributable to services of such individual performed for an Employer
or an Affiliate shall be treated as provided by such Employer or Affiliate.

 

8



--------------------------------------------------------------------------------

2.41 Normal Retirement Date. The words “Normal Retirement Date” means the date
on which a Participant attains (or would have attained if he had lived) age 65.
The Accrued Benefit of a Participant who is an Employee on the date he attains
age 65 shall become nonforfeitable on and after such date.

 

2.42 Non-Highly Compensated Employee. The words “Non-Highly Compensated
Employee” means an Employee of an Employer or an Affiliate who is not a Highly
Compensated Employee in the applicable period.

 

2.43 One Year Break-in-Service. The words “One Year Break-in-Service” means a
Computation Period within which an Employee completes not more than 500 Hours of
Service.

 

2.44 Participant. The word “Participant” means an Eligible Employee
participating in the Plan as provided in Article III.

 

2.45 Pension Plan. The words “Pension Plan” means any qualified defined benefit
plan maintained by an Employer in which the Participant participates.

 

2.46 Plan. The word “Plan” means the Magellan 401(k) Plan, as set forth herein
and hereafter amended from time to time.

 

2.47 Plan Year. The words “Plan Year” means a 12-consecutive month period
commencing on each January 1.

 

2.48 Pre-Tax Account. The words “Pre-Tax Account” means a subaccount, plus
income and gains credited thereto and minus all losses, expenses and
distributions chargeable thereto, comprised of a Participant’s Pre-Tax
Contributions under this Plan.

 

2.49 Pre-Tax Contributions. The words “Pre-Tax Contributions” means
contributions made on behalf of a Participant under the terms of Section 4.8.

 

2.50 Qualified Domestic Relations Order. The words “Qualified Domestic Relations
Order” has the meaning set forth in Code Section 414(p).

 

2.51 Rollover Contributions. The words “Rollover Contributions” means
contributions made by a Participant under the terms of Section 4.13.

 

2.52 Rollover Contribution Account. The words “Rollover Contribution Account”
means a subaccount, plus income and gains credited thereto and minus all losses,
expenses and distributions chargeable thereto, comprised of: the Participant’s
Rollover Contributions to this Plan.

 

2.53 Self-Employed Individual. The words “Self-Employed Individual” shall mean a
partner who is an executive officer of the Employer and who has Earned Income
for the taxable year from the trade or business for which the Plan is adopted
and established; and, such definition shall also include an individual who would
have had Earned Income but for the fact that the trade or business had no “net
profits” for the taxable year.

 

9



--------------------------------------------------------------------------------

2.54 Termination of Employment. The words “Termination of Employment” means
ceasing to be an Employee.

 

2.55 Trust. The word “Trust” means the legal entity resulting from the Trust
Agreement (and any amendments thereto) between the Company and the Trustee, by
which Employer Contributions and Employee Contributions shall be received, held,
invested and distributed to or for the benefit of the Participants and
Beneficiaries.

 

2.56 Trust Agreement. The words “Trust Agreement” means the agreement between
the Company and the Trustee, as amended from time to time.

 

2.57 Trust Fund. The words “Trust Fund” means all property, real or personal,
received or held by the Trustee, plus all income and gains and minus all losses,
expenses, and distributions chargeable thereto.

 

2.58 Trustee. The word “Trustee” means any corporation, national banking
association with trust powers, individual or individuals who shall accept the
appointment as Trustee to execute the duties of the Trustee as specifically set
forth in the Trust Agreement.

 

2.59 Valuation Date. The words “Valuation Date” means each day of the Plan Year
on which Investment Funds are valued, as determined by the Benefits Committee in
its sole discretion.

 

2.60 Williams. The word “Williams” means The Williams Companies, Inc.

 

2.61 Williams Plan. The words “Williams Plan” means The Williams Investment Plus
Plan.

 

2.62 Year(s) of Service. The words “Year(s) of Service” means a Computation
Period within which an Employee completes at least 1,000 Hours of Service and
includes the sum of:

 

(a) with respect to an individual who becomes an Employee pursuant to the
purchase agreement with Williams, the Employee’s Years of Service credited under
the Williams Plan as of his employment transfer date; plus

 

(b) each Year of Service earned after the Effective Date, provided that no Year
of Service shall be earned for 2003 if the service credited under clause (a)
above includes credit for a Year of Service with respect to 2003; plus

 

(c) any service designated as Plan service by the Benefits Committee in
connection with an acquisition; plus

 

(d) any service with an Employer or an Affiliate as a Leased Employee, if such
service would have constituted a Year of Service under the applicable provisions
of this Plan, if the Leased Employee had been a common law employee of an
Employer or Affiliate.

 

10



--------------------------------------------------------------------------------

ARTICLE III.

 

PARTICIPATION

 

3.1 Entitlement to Participation. Any Employee shall be entitled to become a
Participant as soon as administratively feasible following the date he becomes
(or again becomes) an Eligible Employee.

 

3.2 Duration of Participation. An Eligible Employee who is entitled to become a
Participant under Section 3.1 shall become an Active Participant as of the date
he commences to make Employee Contributions (excluding Catch-up Contributions
and Rollover Contributions) to this Plan in accordance with Section 4.2. By
electing to make such contributions, an Employee agrees to be bound by the terms
and conditions of this Plan. Participation as an Active Participant shall
continue during any period in which an Eligible Employee makes Employee
Contributions (excluding Catch-up Contributions and Rollover Contributions) to
this Plan. A person shall continue as a Participant until the entire Accrued
Benefit of such person has been distributed and/or forfeited pursuant to the
terms of this Plan.

 

3.3 Correction for Erroneous Inclusion of Employee. If in any Plan Year, any
Employee who should be omitted as a Participant is erroneously included and
discovery of such inclusion is not made until after a contribution by the
Employer and/or Employee has been made and allocated, any erroneous Pre-Tax
Contributions, After-Tax Contributions, Catch-up Contributions, and attributable
earnings thereon will be returned to the Employee as soon as practicable after
the discovery of the error. Any Employer Matching Contributions, Employer
Discretionary Contributions, and attributable earnings (or loss) relating to
such error shall immediately become a Forfeiture.

 

11



--------------------------------------------------------------------------------

ARTICLE IV.

 

EMPLOYEE CONTRIBUTIONS

 

4.1 Requirement of Employee Contributions. Except as required by the provisions
set forth in Article XI or as provided by Section 5.2, an Eligible Employee
shall not be entitled to an allocation of Employer Matching Contributions for
any period of time during which, or based upon any Compensation from which, he
does not make Employee Contributions (excluding Catch-up Contributions and
Rollover Contributions) to this Plan. Employee Contributions may not be made-up
by any person, unless permitted by the Benefits Committee.

 

4.2 Amount of Employee Contributions. To satisfy the requirements of Section 4.1
and to become an Active Participant, an Eligible Employee, who has satisfied the
participation requirements of Section 3.1, may elect in the manner described in
Section 4.4 to contribute to this Plan during each pay period by: (i) payroll
salary reduction in the form of Pre-Tax Contributions any whole percentage from
1% through 30% (or such other percentage as may be established from time to time
by the Benefits Committee for all Eligible Employees or such lower percentage as
may be established only for Highly Compensated Employees) of his Compensation
for such pay period, and (ii) by payroll deduction or such other method approved
by the Benefits Committee in the form of After-Tax Contributions any whole
percentage from 1% through 30% (or such other percentage as may be established
from time to time by the Benefits Committee for all Eligible Employees or such
lower percentage as may be established only for Highly Compensated Employees) of
his Compensation for such pay period; provided, the total After-Tax
Contributions when added to Pre-Tax Contributions may never exceed 30% of his
Compensation for such pay period; if exceeded, the Participant’s After-Tax
Contributions shall be reduced as necessary. If the limitation of Section 4.3
prevents further Pre-Tax Contributions on behalf of a Participant for a Plan
Year, his election of Pre-Tax Contributions shall be treated as an election of
After-Tax Contributions for the remainder of such Plan Year.

 

4.3 Maximum Amount of Pre-Tax Contributions. The aggregate Pre-Tax Contributions
made on behalf of each Participant under the Plan for any Plan Year will not
exceed:

 

(a) the Contribution Dollar Limit, reduced by:

 

(b) the sum of any of the following amounts that were contributed on behalf of
the Participant for the Plan Year under a plan, contract, or arrangement other
than this Plan:

 

(1) any employer contribution under a qualified cash or deferred arrangement (as
defined in Section 401(k) of the Code) to the extent not includable in the
Participant’s gross income for the taxable year under Code Section 402(e)(3)
(determined without regard to Code Section 402(g));

 

(2) any employer contribution to the extent not includable in the Participant’s
gross income for the taxable year under Code Section 402(h)(1)(B) (determined
without regard to Code Section 402(g));

 

12



--------------------------------------------------------------------------------

(3) any employer contribution to purchase an annuity contract under Section
403(b) of the Code under a salary reduction agreement (within the meaning of
Code Section 3121(a)(5)(D)); and

 

(4) any elective employer contribution under Code Section 408(p)(2)(A)(i);

 

provided that no contribution described in this Subsection (b) will be taken
into account for the purpose of reducing the dollar limit in Subsection (a),
above, if the plan, contract, or arrangement is not maintained by the Company or
an Affiliate unless the Participant has filed a notice with the Benefits
Committee not later than March 15 of the next Plan Year regarding such
contribution. In the event that the Pre-Tax Contributions to the Plan for any
Participant exceed the limitations described above, the Benefits Committee shall
return, not later than the first April 15 following the close of the taxable
year, the Pre-Tax Contribution in excess of the limitations described above,
together with any income allocable thereto, to the affected Participant. Any
Employer Matching Contributions and income allocable thereto which are
attributable to excess Pre-Tax Contributions shall be deemed a Forfeiture.

 

4.4 Manner of Electing. To satisfy the requirements of Section 4.1, an Eligible
Employee shall provide all necessary proper instructions, voice or otherwise,
required by the Trustee, in its sole discretion, to enroll in the Plan,
including the authorization of the Employer, to deduct from or reduce the
Employee’s Compensation through payroll deduction or payroll salary reduction by
an amount equal to the product of (i) the contribution percentage selected by
the Employee multiplied by (ii) the Employee’s Compensation for the applicable
payroll periods. If the Benefits Committee authorizes other methods of making
Employee Contributions to satisfy the requirements of Section 4.1, an Eligible
Employee shall provide to the Benefits Committee or the Trustee proper
instructions, voice or otherwise, authorized by the Benefits Committee for that
purpose.

 

4.5 Change of Election. Subject to the temporary suspensions for withdrawals
under Section 8.4 and the adjustment provisions of Sections 5.8 and 4.9 through
4.12, a contribution percentage selected by the Participant shall continue in
effect, notwithstanding any change in his Compensation, until the earliest of
the date (1) his election to change his contribution percentage is effective, or
(2) he ceases to be an Eligible Employee.

 

4.6 Effective Date of Election. A contribution percentage election or change of
such election made by an Eligible Employee shall be effective as soon as
administratively feasible after proper instructions, voice or otherwise, are
given by the Eligible Employee to the Trustee.

 

4.7 Deposit of Employee Contribution. All Employee Contributions for any payroll
period shall be delivered to the Trustee as soon as practicable and shall be
held for investment by the Trustee under the Trust Agreement in accordance with
the Participant’s elections under Section 6.1. An After-Tax Account and a
Pre-Tax Account shall be established on behalf of each Participant to record the
amount of After-Tax Contributions and Pre-Tax Contributions respectively made by
such Participant to the Plan. Income and gains earned on the Participant’s
Employee Contribution Accounts shall be credited thereto and losses, expenses
and distributions chargeable to the Participant’s Employee Contribution Accounts
shall be deducted therefrom.

 

13



--------------------------------------------------------------------------------

4.8 Pre-Tax Contributions. Subject to the limitations of Sections 4.3, 5.8 and
4.9 through 4.12, Pre-Tax Contributions for a Participant shall consist of the
dollar amount of Employee Contributions for a particular year or a particular
period of time that result from a Participant’s electing to have some or all of
his Employer Contributions made by his Employer in the form of a pre-tax salary
reduction. Each Participant may elect to have his Compensation reduced by a
contribution percentage designated by him under Section 4.4 for the balance of
the calendar year subsequent to such election. All such elections may be made to
be effective on the date of becoming eligible for this Plan or on a later date.
The contribution percentage of a Participant can be changed pursuant to Section
4.5 or 4.9.

 

4.9 Actual Deferral Percentage Test. The Plan will satisfy:

 

(a) the actual deferral percentage test set forth in Code Section 401(k)(3) and
Treasury Regulation §1.401(k)-1(b), the provisions of which (and any subsequent
Internal Revenue Service guidance issued thereunder) are incorporated herein by
reference, each as modified by subsection (b), below. In accordance with Code
Section 401(k)(3) and Treasury Regulation §1.401(k)-1(b), as modified by
Subsection (b), below, the actual deferral percentage for Highly Compensated
Employees for any Plan Year will not exceed the greater of:

 

(1) the actual deferral percentage for Non-Highly Compensated Employees for the
current Plan Year multiplied by 1.25, or

 

(2) the lesser of (i) the actual deferral percentage for Non-Highly Compensated
Employees for the current Plan Year multiplied by 2 and (ii) the actual deferral
percentage for Non-Highly Compensated Employees for the current Plan Year plus
2%.

 

(b) In performing the actual deferral percentage test described in Subsection
(a), above, the following special rules will apply:

 

(1) the deferral percentages of Participants who are covered by a collective
bargaining agreement between employee representatives and an Employer will be
disaggregated from the deferral percentages of other Participants and the
provisions of this Section 4.9 will be applied separately with respect to each
group.

 

(2) Employees who have not become eligible to become Participants will be
disregarded in applying this Section 4.9.

 

(3) The Benefits Committee may permissively aggregate the Plan with other plans
to the extent permitted under Treasury Regulation §1.401(k)-1; and

 

(4) The Benefits Committee may permissively disaggregate the deferral
percentages of Participants under the age of 21 or with less than one Year of
Service and apply the provisions of this Section separately with respect to such
Participants and the remaining Participants as permitted under applicable
Treasury Regulations.

 

(c) In the event the actual deferral percentage test for a Plan Year is not
satisfied, (1) the Employers may make qualified nonelective Employer Salary
Deferral Contributions allocated to Participants who are Nonhighly Compensated
Employees included in

 

14



--------------------------------------------------------------------------------

such tests beginning with the lowest paid Participant in an amount equal to the
lesser of (a) the maximum amount contributable under the Plan or (b) the amount
necessary to satisfy the actual deferral percentage test, and then to the next
lowest paid Participant with the contribution repeating until the Employer
Salary Deferral Contribution is fully allocated, (2) the Benefits Committee may
distribute the Excess Elective Contributions of Highly Compensated Employees in
accordance with Section 4.11, or (3) a combination of the foregoing remedies may
be applied in order that one of the foregoing tests is met for such Plan Year in
accordance with the requirements of Code Section 401(k) and regulations
promulgated thereunder. In all events, one of the foregoing tests shall be met
with respect to each Plan Year.

 

In the event that the Benefits Committee, at its sole discretion, estimates that
the Pre-Tax Contributions which will be made to the Plan with respect to a Plan
Year will not satisfy any of the tests set forth above, the Benefits Committee
may reduce or adjust, at any time or times before the close of the Plan Year,
the maximum percentage of Compensation that all Highly Compensated Employees
shall be permitted to elect to contribute as Pre-Tax Contributions for the
remainder of the Plan Year to meet one of the tests set forth above.

 

4.10 Actual Contribution Percentage Test. The Plan will satisfy:

 

(a) the actual contribution percentage test set forth in Code Section 401(m)(2)
and Treasury Regulation §1.401(m)-1(b), the provisions of which (and any
subsequent Internal Revenue Service guidance issued thereunder) are incorporated
herein by reference, each as modified by Subsection (b) below. In accordance
with Code Section 401(m)(2) and Treasury Regulation §1.401(m)-1(b), as modified
by Subsection (b) below, the actual contribution percentage for Highly
Compensated Employees for any Plan Year will not exceed the greater of:

 

(1) the actual contribution percentage for Non-Highly Compensated Employees for
the current Plan Year multiplied by 1.25, or

 

(2) the lesser of (i) the actual contribution percentage for Non-Highly
Compensated Employees for the current Plan Year multiplied by 2 and (ii) the
actual contribution percentage for Non-Highly Compensated Employees for the
current Plan Year plus 2%.

 

(b) In performing the actual contribution percentage test described in
Subsection (a), above, the following special rules will apply:

 

(1) the limit imposed by the actual contribution percentage test will apply only
to Highly Compensated Employees and Non-Highly Compensated Employees who are not
covered by a collective bargaining agreement between employee representatives
and an Employer;

 

(2) Employees who have not become eligible to become Participants will be
disregarded in applying this Section 4.10.

 

(3) The Administrator may permissively aggregate the Plan with other plans to
the extent permitted under Treasury Regulation §1.401(m)-1.

 

15



--------------------------------------------------------------------------------

(4) The Benefits Committee may permissively disaggregate the deferral
percentages of Participants under the age of 21 or with less than one Year of
Service and apply the provisions of this section separately with respect to such
Participants and the remaining Participants as permitted under applicable
Treasury Regulations.

 

(5) Notwithstanding anything in the Plan to the contrary, the multiple use test
described in Treas. Reg. § 1.401(m)-2 shall not apply.

 

(c) In the event the actual contribution percentage test for a Plan Year is not
satisfied, (1) the Employers may make qualified nonelective Employer Salary
Deferral Contributions allocated to Participants who are those Nonhighly
Compensated Employees included in such tests beginning with the lowest paid
Participant in an amount equal to the lesser of (a) the maximum amount
contributable under the Plan or (b) the amount necessary to satisfy the actual
contribution percentage test, and then to the next lowest paid Participant with
the contribution repeating until the Employer Salary Deferral Contribution is
fully allocated,, (2) the Benefits Committee may distribute Excess Aggregate
Contributions in accordance with Section 4.12, or (3) a combination of the
foregoing remedies may be applied in order that one of the foregoing tests is
met for such Plan Year in accordance with the requirements of Code Section
401(m) and regulations promulgated thereunder. In all events, foregoing tests
set forth above shall be met with respect to each Plan Year.

 

In the event that the Benefits Committee, at its sole discretion, estimates that
the Employer Matching Contributions and After-Tax Contributions made to the Plan
with respect to a Plan Year will not satisfy any of the tests set forth above,
the Benefits Committee may reduce or adjust at any time or times before the
close of the Plan Year the maximum percentage of Compensation that all Highly
Compensated Employees shall be permitted to receive as Employer Matching
Contributions or After-Tax Contributions for the remainder of the Plan Year in
order to attempt to meet one of the tests set forth above.

 

4.11 Excess Elective Contributions.

 

(a) If one of the tests described in Section 4.9 is not satisfied after taking
into account any Employee Salary Deferral Contributions, if any, made or to be
made (before the end of the next following Plan Year), as described in Section
4.9 with respect to a Plan Year, the Benefits Committee shall determine the
excess Pre-Tax Contributions (“Excess Elective Contributions”) of each Highly
Compensated Employee for such Plan Year by applying the method described in
applicable regulations.

 

(b) The Benefits Committee may adjust the contributions of each affected Highly
Compensated Employee by causing Excess Elective Contributions to be (i)
recharacterized as Catch-up Contributions pursuant to the provisions of Section
4.15(b) to the maximum extent possible, and (ii) distributed to the extent of
any Excess Elective Contributions remaining after such recharacterization.
Employer Matching Contributions and income allocable thereto which are
attributable to Excess Elective Contributions which have been recharacterized as
Catch-up Contributions shall be deemed a Forfeiture. Such distributions shall be
distributed to such Highly Compensated Employees in accordance with the
provisions of Code Section 401(k)(8)(C) on the basis of the contribution amounts
by, or on behalf of, each such person taken

 

16



--------------------------------------------------------------------------------

into account in determining such person’s actual deferral percentage. Any such
distribution shall be completed no later than the first March 15 following the
end of such Plan Year, if the Benefits Committee desires to avoid the penalty
tax under Code Section 4979, but in no event later than the end of the first
twelve-month period following the end of such Plan Year. The amount of Excess
Elective Contributions to be distributed shall be reduced by any excess
deferrals previously distributed with respect to the Plan Year in accordance
with Section 4.3. Income allocable to distributed Excess Elective Contributions
with respect to a Plan Year shall be distributed therewith and shall include
income for such Plan Year but not for the gap period between the end of such
Plan Year and the date of distribution of such Excess Elective Contributions. In
addition, any Employer Matching Contributions and income allocable thereto which
are attributable to Excess Elective Contributions shall be deemed a Forfeiture.

 

4.12 Excess Aggregate Contributions.

 

(a) If one of the tests described in Section 4.10 is not satisfied after taking
into account any supplemental contributions allocated or to be allocated (before
the end of the next following Plan Year) as described in Section 4.10(d) with
respect to a Plan Year, the Benefits Committee shall determine the aggregate
excess Employer Matching Contributions, After-Tax Contributions, and, if
applicable, Pre-Tax Contributions and/or Employer Salary Deferral Contributions
(“Excess Aggregate Contributions”) of each Highly Compensated Employee for such
Plan Year by applying the method described in applicable regulations.

 

(b) The Benefits Committee shall cause distribution of Excess Aggregate
Contributions and income allocable thereto in accordance with Treasury
Regulations Sections 1.401(m)-1(e)(3), (4) and (6) to each affected Highly
Compensated Employee no later than the first March 15 following the end of such
Plan Year, if the Benefits Committee desires to avoid the penalty tax under Code
Section 4979, but in no event later than the end of the first twelve-month
period following the end of such Plan Year. Such distributions shall be
distributed to such Highly Compensated Employees in accordance with the
provisions of Code Section 401(m)(6)(C) on the basis of the contribution amounts
by, or on behalf of, each such person taken into account in determining such
person’s contribution percentage. Income allocable to Excess Aggregate
Contributions with respect to a Plan Year shall be distributed therewith and
shall include income for such Plan Year but not for the gap period between the
end of such Plan Year and the date of distribution of such Excess Aggregate
Contributions. Excess Aggregate Contributions shall be distributed by
contribution amounts in the following order to the extent necessary to
distribute a Participant’s Excess Aggregate Contributions for a Plan Year: (i)
unmatched After-Tax Contributions; (ii) unmatched Pre-Tax Contributions, if
included in Excess Aggregate Contributions; (iii) matched After-Tax
Contributions and Employer Matching Contributions in equal amounts; and (iv) if
included in Excess Aggregate Contributions, matched Pre-Tax Contributions and
Employer Matching Contributions in equal amounts. In the event the Participant’s
Employer Matching Contribution Account is not fully-vested, any distribution of
Employer Matching Contributions shall be accounted for by actual distribution of
a portion of the total amount of such contribution included in Excess Aggregate
Contributions determined by the Participant’s vested percentage at the end of
such Plan Year and treating the balance of such contributions as a Forfeiture
for such Plan Year as if on account of a distribution pursuant to Section 8.3.

 

17



--------------------------------------------------------------------------------

4.13 Requirements for Rollover Contributions. An Eligible Employee may make a
Rollover Contribution to the Plan only in accordance with the provisions of this
Section 4.13, and all such contributions shall be in the form of cash and may
include Plan loans, if the rollover of such loans are permitted by the Benefits
Committee in connection with an acquisition of stock or assets by an Employer.
The Plan will accept a direct rollover of an eligible rollover distribution from
a qualified plan described in Section 401(a) or 403(a) of the Code, including
after-tax employee contributions. In addition, the Plan will accept a
Participant contribution of an eligible rollover distribution from a qualified
plan described in section 401(a) or 403(a) of the Code. The Plan will also
accept a Participant rollover contribution of the portion of a distribution from
an individual retirement account described in Section 408(a) of the Code that is
eligible to be rolled over and would otherwise be includible in gross income.
The Plan will also accept a rollover of a loan pursuant to the provisions of
Section 12.2 herein if the loan rollover is made in connection with the purchase
of the stock or assets of another entity by the Employer. The Benefits Committee
shall determine in its discretion whether or not a loan rollover is in
connection with the purchase of the stock or assets of another entity by the
Employer provided that such determination shall be made in a reasonable and
nondiscriminatory manner.

 

The Benefits Committee, in its discretion, shall determine in every instance
whether the foregoing criteria have been met prior to acceptance of any such
contribution. The Benefits Committee may request of the Eligible Employee any
documents or evidence it deems necessary and may seek the advice of counsel to
assist it in making such a determination. Rollover Contributions shall be paid
to the Trustee in cash or such other form of payment as may be approved by the
Benefits Committee in its discretion. An indirect Rollover Contribution shall be
delivered to the Trustee as soon as practicable, but in no event later than 60
days after the amount thereof was received by the Eligible Employee. The Trustee
shall invest such cash portion of the Rollover Contribution in accordance with
the proper written instructions provided to the Trustee on the appropriate form
as directed by the Eligible Employee. In general, an Eligible Employee shall be
deemed to be a Participant with respect to his Rollover Contribution only to the
extent necessary as determined by the Benefits Committee, prior to having become
a Participant for all purposes in accordance with Section 3.1. In this regard,
such Eligible Employee shall be permitted to make a loan under Article XII. The
Benefits Committee or its delegate shall establish a Rollover Contribution
Account to record the amount of the Rollover Contribution. The Rollover
Contribution Account shall be fully vested at all times.

 

4.14 Catch-up Contributions. An Active Participant who (i) has attained, or will
during the Plan Year attain, age 50 years and (ii) whose Pre-Tax Contributions
for the Plan Year are expected either (a) to be less than the maximum
contribution permitted by Code Section 402(g) due to the percentage limitation
in Section 4.2 or (b) to equal the lesser of the (1) Section 4.2 percentage
limitation or (2) dollar limitation of Code Section 402(g) may elect, in
accordance with procedures established by the Benefits Committee, to reduce his
Compensation for each pay period for which his election is in effect, and to
have the amounts by which his Compensation is so reduced contributed on his
behalf by his Employer as Catch-up Contributions under the Plan, as described in
Code Section 414(v). The Catch-up Contributions made on behalf of an Active
Participant shall be credited to his Catch-up Contribution Account.

 

All elections with respect to Catch-up Contributions shall be in such manner as
provided by the Benefits Committee. Subject to the suspension described below
and for withdrawals under

 

18



--------------------------------------------------------------------------------

Section 8.4 and to the recharacterization provisions of Section 4.15, a
contribution percentage election selected by an eligible Participant shall
continue in effect, notwithstanding any change in his Compensation, until the
earlier of the date (1) his election to change his contribution percentage is
effective, or (2) he ceases to be an Eligible Employee. In the event a
Participant’s Catch-up Contributions in any Plan Year equal the applicable
limitation under Code section 414(v) during such Plan Year, Catch-up
Contributions on behalf of such Participant shall be suspended for the remainder
of such Plan Year, but shall resume unchanged in the next following Plan Year.

 

4.15 Recharacterizations.

 

(a) Catch-up Contributions. In the event a Participant’s Pre-Tax Contributions
for a Plan Year do not equal the maximum Pre-Tax Contributions that may be made
under the Plan that Plan Year for any reason, his Catch-up Contributions for
such Plan Year shall be recharacterized as Pre-Tax Contributions for all
purposes to the extent necessary to increase his Pre-Tax Contributions to equal
such maximum for such Plan Year.

 

(b) Excess Pre-Tax Contributions. In the event a Participant who is eligible to
elect Catch-up Contributions is determined by the Benefits Committee to have
“Excess Elective Contributions” for a Plan Year, then before causing a
distribution of such Participant’s “Excess Elective Contributions,” the Benefits
Committee may cause such Participant’s Pre-Tax Contributions to be
recharacterized as Catch-up Contributions to the extent necessary to either (i)
exhaust his “Excess Elective Contributions,” and/or (ii) increase his Catch-up
Contributions to the applicable limit under Code Section 414(v) for the Plan
Year.

 

19



--------------------------------------------------------------------------------

ARTICLE V.

 

EMPLOYER CONTRIBUTIONS AND ALLOCATIONS

 

5.1 Employer Matching Contributions. Subject to Section 5.8, each Employer shall
contribute each pay period for Active Participants who are Employees of such
Employer an amount in cash equal to the aggregate of the Employee Contributions
other than Catch-up Contributions and Rollover Contributions, as hereinafter
limited, made to this Plan by or on behalf of each such Employee during the
applicable pay period; provided, however, Employer Matching Contributions shall
be limited to 6% of the Participant’s Compensation for the applicable pay
period.

 

Employer Matching Contributions determined under the preceding sentence shall be
reduced by the amounts provided by Section 5.8(c) and by Forfeitures, as
determined in accordance with Section 5.7 hereof. In no event shall an Employer
contribute an amount for any Plan Year which will be greater than the maximum
amount deductible from income by the Employer under the provisions of the Code
for the Employer’s taxable year which ends with or within such Plan Year.

 

5.2 Employer Discretionary Contributions. Subject to Section 5.8, each Employer
will contribute in cash such amounts, if any, the Board of Managers, in its sole
discretion, may authorize and direct to be paid.

 

5.3 Employer Salary Deferral Contributions. Subject to Section 5.8, each
Employer will contribute in cash such amounts, if any, the Board of Managers, in
its sole discretion, may authorize and direct to be paid as a discretionary
Employer Salary Deferral Contribution. Any such contribution shall be in such
amount as to provide an allocation to the Employer Salary Deferral Account of
each “Eligible Participant” in the same dollar amount. For purposes of this
Section 5.3, “Eligible Participant” means a Participant designated as such by
the Company pursuant to authority granted by the Board of Managers at the time a
discretionary Employer Salary Deferral Contribution is authorized and directed.
For any Plan Year, Eligible Participant means, as designated by the Company,
either (a) a Participant as of the last day of such Plan Year, (b) a Participant
who (i) as of the first and last day of such Plan Year is not an officer of any
Employer or Affiliate, (ii) was an Eligible Employee or on an Authorized Leave
of Absence with pay as of the first day of such Plan Year, and (iii) as of the
last day of such Plan Year, is (A) an Eligible Employee in the active employ of
an Employer, (B) an Eligible Employee on an Authorized Leave of Absence with
pay, or (C) a former Eligible Employee having incurred a Termination of
Employment during such Plan Year on account of death, Disability or retirement
after becoming eligible to begin to receive early retirement benefits under the
Pension Plan in which he participated. In all events, the group of Eligible
Participants with respect to each discretionary Employer Salary Deferral
Contribution shall meet the applicable nondiscrimination requirements of Code
Section 401(a)(4) and the regulations promulgated thereunder.

 

5.4 Deposit and Investment of Employer Matching Contributions. All Employer
Matching Contributions made to this Plan on behalf of Active Participants shall
be delivered to the Trustee in the form of cash and allocated to the Employer
Matching Contribution Accounts of the Active Participants as soon as
practicable. All cash contributions delivered to the Trustee shall be invested
by the Trustee in the same manner as the Participant’s “matched” employee
contributions.

 

20



--------------------------------------------------------------------------------

5.5 Allocation of Employer Discretionary Contributions. As of the last day of
each Plan Year, the amount of the Employer Discretionary Contributions
authorized for such year, if any, shall be allocated to those Participants
entitled to the same. A Participant who retires, dies or terminates employment
due to Disability during such Plan Year shall share in such allocation on the
basis of the Compensation he earns during such year prior to his retirement,
Disability or death. All other Participants will share in the allocation only if
they are in the active employ of the Employer or on an Authorized Leave of
Absence on the last day of the Plan Year. Such allocation of Employer
Discretionary Contributions shall be made according to the ratio that each such
eligible Participant’s Compensation, bears to the total Compensation, paid to
all eligible Participants during the Plan Year.

 

5.6 Determination and Amount of Employer Contributions. The Board of Managers
shall determine the amount of any contribution to be made by each Employer
hereunder. Such determination shall be binding on all Participants, the Trustee
and the Employer. Under no circumstances shall any Participant or Beneficiary
have any right to examine the books and records of any Employer.

 

5.7 Application of Forfeitures. All Forfeitures that are not applied in
accordance with Sections 7.8, 8.3(d), or 8.11 or used to pay expenses of this
Plan at the direction of the Benefits Committee shall be applied to reduce
Employer Contributions otherwise required or authorized under the Plan.

 

5.8 Maximum Contributions.

 

(a) In addition to any other limitation set forth in the Plan and
notwithstanding any other provision of the Plan, in no event will the annual
additions allocated to a Participant’s Account under the Plan, together with the
aggregate annual additions allocated to the Participant’s accounts under all
other defined contribution plans required to be aggregated with the Plan under
the provisions of Section 415 of the Code, exceed the maximum amount permitted
under Section 415 of the Code, the provisions of which are incorporated herein
by reference.

 

(b) If the limitations imposed by this Section 5.8 apply to a Participant who is
entitled to annual additions or benefits under one or more tax-qualified plans
with which the Plan is aggregated for purposes of Section 415 of the Code, the
annual additions and benefits under such other plan or plans will be reduced
first to the extent necessary, to prevent the Participant’s benefits and/or
annual additions from exceeding the limitations imposed by this Section.

 

(c) Application of Limitations. If the Annual Additions for a Participant for
any Plan Year exceed the limitation in Subsection (a) above, such excess (the
“Annual Excess”) shall not be allocated to such Participant’s accounts but shall
be treated in the following manner:

 

(1) After-Tax Contributions allocable to such Participant which have not been
matched by Employer Matching Contributions and any earnings attributable thereto
shall be reduced to the extent necessary to reduce the Annual Excess to zero;

 

21



--------------------------------------------------------------------------------

(2) If an Annual Excess remains, Pre-Tax Contributions allocable to such
Participant which have not been matched by Employer Matching Contributions and
any earnings attributable thereto shall be reduced to the extent necessary to
reduce the Annual Excess to zero;

 

(3) If an Annual Excess remains, matched After-Tax Contributions and Employer
Matching Contributions allocable to such Participant, together with any earnings
attributable thereto, shall be reduced in equal amounts to the extent necessary
to reduce the Annual Excess to zero; provided, however, a Participant may elect,
with the consent of the Benefits Committee, to have the reduction hereunder
apply first to Employer Matching Contributions and then to After-Tax
Contributions;

 

(4) If an Annual Excess remains, Pre-Tax Contributions and Employer Matching
Contributions allocable to such Participant, together with any earnings
attributable thereto, shall be reduced in equal amounts to the extent necessary
to reduce the Annual Excess to zero; provided, however, a Participant may elect,
with the consent of the Benefits Committee, to have the reduction hereunder
apply first to Employer Matching Contributions and then to Pre-Tax
Contributions;

 

(5) If Annual Excess remains, Employer Non-matching Contributions allocable to
such Participant shall be reduced or suspended to the extent necessary to reduce
the Annual Excess to zero;

 

(6) If Annual Excess remains, Employer Salary Deferral Contributions and any
earnings attributable hereto shall be reduced or suspended to the extent
necessary to reduce the Annual Excess to zero;

 

(7) Any reduction in a Participant’s allocations of After-Tax Contributions and
any earnings attributable thereto under Sections 5.8(c)(1) and (3) shall be
either refunded to the Participant or suspended, as determined by the Benefits
Committee in its discretion, and if suspended, utilized to reduce future
After-Tax Contributions on behalf of such Participant for succeeding Plan Years;

 

(8) Any reduction in a Participant’s allocations of Pre-Tax Contributions and
any earnings attributable thereto under Sections 5.8(c)(2) and (4) shall be
suspended and utilized to reduce future Pre-Tax Contributions on behalf of such
Participant for succeeding Plan Years;

 

(9) Any reduction in a Participant’s allocations of Employer Matching
Contributions, Employer Non-Matching Contributions and any earnings attributable
thereto under Sections 5.8(c)(3), (4), and (5) and in the Participant’s Employer
Salary Deferral Contributions and any earnings attributable thereto under
Section 5.8(c)(6) shall be separately suspended and utilized to reduce future
Employer Matching Contributions, Employer Non-Matching Contributions and
Employer Salary Deferral Contributions, respectively, on behalf of the
Participant for succeeding Plan Years;

 

(10) In the event any amount attributable to Employer Contributions suspended
under Section 5.8(c)(9) remains unallocated to such Participant’s Employer

 

22



--------------------------------------------------------------------------------

Contribution Account during a Plan Year following the Plan Year in which such
Participant ceases to be a Participant, such amount shall be applied to reduce
Employer Contributions and Employer Salary Deferral Contributions, respectively,
for all Participants for such Plan Year and succeeding Plan Years, as necessary
to reduce such amount to zero;

 

(11) Any suspended amounts attributable to Employee Contributions remaining as
of such Participant’s Termination of Employment shall be returned to such
Participant; and

 

(12) Any suspended amounts attributable to Employer Contributions remaining upon
Plan termination shall be returned to the Employers and any suspended amounts
attributable to Employee Contributions remaining upon Plan termination shall be
returned to such Participant.

 

23



--------------------------------------------------------------------------------

ARTICLE VI.

 

INVESTMENT PROVISIONS

 

6.1 Investment of Future Employee Contributions.

 

(a) Amount of Investment Election. An Active Participant may direct the Trustee,
by submission of proper instructions, voice or otherwise, in such form as the
Trustee, in its discretion, may require from time to time, to invest his future
Employee Contributions in one or more of the Plan’s Investment Funds. All such
Employee Contributions and loan payments will be invested in the default fund
provided in Appendix I unless the Active Participant designates the Investment
Funds in which such contributions and loan payments are to be invested. If an
Active Participant elects to invest his Employee Contributions in more than one
Investment Fund, he must designate the percentage in whole multiples of 1%.

 

(b) Effective Date of Investment Election. An investment election hereunder (or
a change of such election) with respect to future Employee Contributions and
loan payments shall be effective as soon as administratively practicable after a
Participant provides the proper instructions, voice or otherwise, required by
the Trustee, in its discretion, provided such instructions are received by the
Trustee no later than the date on which the Trustee receives the Employee
Contributions or loan payments to be invested.

 

(c) Change of Investment Election. The investment election of a Participant
shall continue in effect, notwithstanding any change in his Compensation, his
contribution percentage or his status as an Active Participant, until the date a
change of his investment election is effective.

 

6.2 Investment of Employee Contribution Account and Employer Contribution
Account.

 

(a) Investment Transfers.

 

(1) Amount of Conversion Election. A Participant may direct the Trustee, by
providing the Trustee with the proper instructions, voice or otherwise, required
by the Trustee in its discretion, with respect to the investment of that portion
of his Employee Contribution Account and Employer Contribution Account which is
invested in one or more of the Investment Funds into one or more of the Plan’s
other Investment Funds. If a Participant elects to invest such portion of his
Employee Contribution Account and his Employer Contribution Account in more than
one Investment Fund, he must designate in his proper instructions, voice or
otherwise, either (i) the percentage in whole multiples of 1%, or (ii) the
dollar amount in whole multiples of one dollar.

 

(2) Effective Date of Conversion Election. A conversion election transaction
shall be effective as soon as practicable following the date on which a
Participant provides the proper instructions, voice or otherwise, required by
the Trustee, in its discretion.

 

24



--------------------------------------------------------------------------------

ARTICLE VII.

 

TRUST AGREEMENT AND TRUSTEE

 

7.1 Funding Instrument. The Company, at the direction of the Benefits Committee,
may enter into one or more Trust Agreements to provide for the holding,
investment and payment of Plan assets, or direct by execution of an Insurance
Contract, that all or a specified portion of the Plan’s assets be held, invested
and paid under such contract. The Trust Agreement, as from time to time amended,
shall continue in force and shall be deemed to form a part of the Plan, and any
and all rights or benefits which may accrue to any person under this Plan shall
be subject to all the terms and provisions of the Trust Agreement.

 

7.2 Selection of Trustee. The Benefits Committee shall select, remove or replace
a Trustee in accordance with the Trust Agreement. The subsequent resignation or
removal of a Trustee and the appointment of a successor Trustee and the approval
of its accounts shall all be accomplished in the manner provided in the Trust
Agreement.

 

7.3 Trustee’s Duties. The powers, duties and responsibilities of a Trustee shall
be as stated in the Trust Agreement. All contributions shall be paid into the
Trust, and all benefits payable under this Plan shall be paid from the Trust.

 

7.4 Trust Expenses. Expenses of administering this Plan, including the fees and
expenses of the Trustee, the Benefits Committee, and the Investment Managers,
shall be paid from the Trust under the Plan in accordance with directions from
the Benefits Committee unless such expenses are paid by an Employer. Brokerage
fees, transfer taxes and other expenses incident to the purchase or sale of
securities by the Trustee shall be deemed to be part of the cost of such
securities, or deducted in computing the proceeds therefrom, as the case may be.
Taxes, if any, on any assets held or income received by the Trustee shall be
charged appropriately against the accounts of Participants as the Benefits
Committee shall determine. Expenses related to a determination whether a
domestic relations order meets the definition of a Qualified Domestic Relations
Order may be charged appropriately against the Accounts of the Participant for
whom the Qualified Domestic Relations Order is intended. Such expenses may be
allocated to the Participant’s Accounts prior to division of the Accounts
pursuant to the Order.

 

7.5 Trust Entity. The Trust under this Plan from its inception shall be a
separate entity aside and apart from Employers or their assets. The Trust, and
the corpus and income thereof, shall in no event and in no manner whatsoever be
subject to the rights or claims of any creditor except with respect to the
provisions of Section 7.13.

 

7.6 Accrued Benefit. An Employer Contribution Account, an Employee Contribution
Account and such other accounts as are necessary under the Plan shall be
established and maintained, as appropriate, for each Participant to record the
value of his interest in the Trust Fund in accordance with Section 7.7.
Adjustments to a Participant’s Accrued Benefit provided for by this Plan may be
made, at the discretion of the Benefits Committee, on the relevant Valuation
Date regardless of the date of actual entry or receipt by the Trustee of
Employer Contributions or Employee Contributions or the actual date of payment
of benefits under this Plan.

 

25



--------------------------------------------------------------------------------

7.7 Trust Income. As of each Valuation Date the net income and gains or losses
of each Investment Fund shall be credited or charged to each Participant’s
Employee Contribution Account and Employer Contribution Account and to any other
account maintained in such Investment Fund by the Trustee in accordance with the
“unit,” “share,” or “cash” method of accounting consistently followed and
uniformly applied.

 

7.8 Correction of Error. In the event of an error in the adjustment of a
Participant’s Accrued Benefit, the Benefits Committee, in its sole discretion,
may correct such error by crediting or charging the adjustment required to make
such correction to or against Forfeitures which occur in the Plan Year in which
the correction is made.

 

7.9 Investment Options. The Trust Fund shall consist of the Investment Funds set
forth on Appendix I, as amended from time to time.

 

7.10 Right of Employers to Trust Assets. Subject to the provisions of Section
5.7, the Employers shall have no right or claim of any nature in or to the Trust
Fund, except the right to require the Trustee to hold, use, apply, and pay such
assets in its possession in accordance with this Plan for the exclusive benefit
of the Participants or their Beneficiaries and for defraying the reasonable
expenses of administering this Plan and Trust; provided, that:

 

(a) if, and to the extent that, a deduction for an Employer Contribution under
Code Section 404 is disallowed, Employer Contributions conditioned upon
deductibility shall be returned to the appropriate Employer within one year
after the disallowance of the deduction; and

 

(b) if, and to the extent that, an Employer Contribution is made through mistake
of fact, such Employer Contribution shall be returned to the appropriate
Employer within one year of the payment of the contribution.

 

(c) All Employer Contributions made hereunder are conditioned upon a deduction
being allowed for such contributions under Code Section 404. The return of a
Contribution to an Employer under Subsections (b) or (c) above must comply with
each of the following requirements:

 

(1) The amount of such Employer Contribution which may be so returned shall not
be greater than the excess of (i) the amount contributed over (ii) the amount
that would have been contributed had there been no mistake in determining the
deduction or had there been no mistake of fact, as the case may be;

 

(2) The amount of such Employer Contribution which may be so returned shall not
be increased by earnings attributable to the investment or reinvestment of such
Employer Contribution in the Trust, but shall be reduced by losses attributable
to the investment or reinvestment of such Employer Contribution in the Trust;
and

 

(3) The return of such Employer Contribution shall not reduce the balance of the
Employer Contribution Account of any Participant to less than the balance which
would have been credited to such Employer Contribution Account, if the returned
Employer Contribution had never been contributed.

 

26



--------------------------------------------------------------------------------

7.11 Establishment and Deletion of Investment Funds. The Benefits Committee, in
its discretion, may from time to time direct the Trustee to delete an Investment
Fund, “freeze” an Investment Fund or establish a new Investment Fund in the
Plan.

 

7.12 Self-directed Brokerage Fund. Each Participant shall be permitted to
establish a self-directed account by completing the necessary forms provided by
a brokerage firm selected by the Benefits Committee. After establishing his
self-directed account, a Participant shall be permitted to transfer all or part
of his Employee Contribution Account and his Employer Contribution Account to
and from his self-directed account by providing the proper instructions, voice
or otherwise, required by the Trustee, in its discretion. A Participant shall be
permitted to transfer funds to and from his self-directed account on a daily
basis by providing proper instructions, voice or otherwise, to the Trustee
provided all such transfers are limited to the current cash balances in the
Participant’s Accounts.

 

All funds in the self-directed account will be valued daily and each Participant
maintaining a self-directed account shall be charged a quarterly fee established
by the Benefits Committee which is no more than the quarterly fee charged by the
Trustee for each self-directed account. In addition, each Participant who
purchases investments in his self-directed account shall be responsible for all
brokerage commissions and other expenses associated with his investments.

 

No Participant shall be able to withdraw or borrow any monies under Section 8.4
and Section 12.2 of the Plan directly from a self-directed brokerage account. To
receive a withdrawal of monies held in a self-directed brokerage account, the
Participant must first transfer such monies to the money market fund or its
equivalent under Trust.

 

The investments permitted under this Section 7.12 shall include: (a) stocks,
common or preferred, which are traded over the New York, American or NASDAQ
exchanges; (b) open-end or closed-end mutual funds managed by an investment
company registered under the Investment Company Act of 1940; and (c) bonds,
debentures, and any other fixed-income securities, including, but not limited
to, certificates of deposit and collateralized mortgage obligations.
Notwithstanding the foregoing, the following investments are specifically
prohibited: (a) options of any nature, whether or not covered; (b) limited
partnerships, general partnerships and master limited partnerships (including
Magellan Midstream Partners L.P. units); (c) real estate investment trusts; (d)
real estate; (e) art; (f) stamps and coins; (g) any investment which may produce
unrelated business income to the Trust; (h) precious metals; (i) tax exempt
securities (including mutual funds, municipal bonds and unit investment trusts);
(j) currencies; (k) currency options; (l) currency warrants; (m) interest rate
options; (n) financial futures; (o) convertible adjustable preferred stock; (p)
any securities or securities options issued by the Company or an Affiliate; (q)
mutual funds that the Trustee does not have dealer agreements with; (r) any
investment vehicle not readily tradable; and (s) any other investment which is
prohibited, from time to time, by the Benefits Committee.

 

27



--------------------------------------------------------------------------------

ARTICLE VIII.

 

BENEFITS

 

8.1 Payment of Accrued Benefit on or after Normal Retirement Date or Total and
Permanent Disability.

 

(a) Retirement. The following provisions only shall apply to a Participant whose
Termination of Employment occurs on or after the earlier of age 65 or the date
he becomes eligible to begin to receive early retirement benefits under a
Pension Plan in which he participates, and whose Termination of Employment does
not occur by reason of death or Disability. Under such circumstances, the
Participant’s Accrued Benefit shall be fully 100% vested, and the Trustee shall
distribute to the Participant his Accrued Benefit in the form of a lump sum
payment. Subject to the limitations set forth in this paragraph and the
additional limitations set forth in Section 8.8, such distribution shall be made
as soon as practicable after such Termination of Employment. Such distribution
shall not in any event be made prior to the Participant’s Termination of
Employment and such distribution shall not be made without the Participant’s
consent, if the Participant’s vested Accrued Benefit exceeds $5,000 and the
Participant has not attained the age of 70 1/2 as of the date of the
distribution. Such consent may be given at any time after such Termination of
Employment. A Participant who fails to consent to a distribution under this
Section 8.1(a) within 120 days of his Termination of Employment shall be
required to pay both the applicable fees under Section 7.13 and an annual fee as
determined by the Benefits Committee toward his share of administrative,
trustee, recordkeeping and other fees associated with maintenance of his Accrued
Benefit in the Plan. A Participant who is eligible to receive a distribution
under this Subsection 8.1(a) may, at any time prior to receiving such
distribution, request a withdrawal of benefits pursuant to Subsection 8.4(c). If
a Participant fails to timely elect a distribution of his Accrued Benefit, his
Accrued Benefit will be distributed in the form of a lump sum payment, no later
than April 1 of the year following the year in which such Participant attains
the age of 70 1/2.

 

(b) Disability. Upon the Termination of Employment of a Participant by reason of
Disability, the Participant’s Accrued Benefit shall become fully 100% vested,
and the Trustee shall distribute to the Participant his Accrued Benefit in the
form of a lump sum payment. Subject to the limitations set forth in this
paragraph and the additional limitations set forth in Section 8.8 hereof, such
distribution shall be made or begin as soon as administratively practical after
such Termination of Employment. Such distribution shall not in any event be made
prior to the Participant’s Termination of Employment and such distribution shall
not be made without the Participant’s consent, if the Participant’s Accrued
Benefit exceeds $5,000 and the Participant has not attained age 70 1/2 as of the
date of the distribution. Such consent may be given at any time after such
Termination of Employment. A Participant who fails to consent to a distribution
under this Section 8.1(b) within 120 days of his Termination of Employment shall
be required to pay both the applicable fees under Section 7.13 and an annual fee
as determined by the Benefits Committee toward his share of administrative,
trustee, recordkeeping and other fees associated with maintenance of his Accrued
Benefit in the Plan.

 

8.2 Payment of Accrued Benefit on Death. The provisions of this Section 8.2
shall apply if a Participant dies:

 

(a) If the Termination of Employment of a Participant is caused by death, the
Participant’s Accrued Benefit shall become fully 100% vested.

 

28



--------------------------------------------------------------------------------

(b) If the Participant is married, the Participant’s Beneficiary must be the
Participant’s spouse at his death, unless such spouse, on a form provided by the
Benefits Committee, consents to the Participant naming another Beneficiary or
Beneficiaries, and such spouse’s consent acknowledges the effect of such consent
and is witnessed by a Plan representative or notary public. In the event that
the Participant’s spouse has consented on a form as herein provided, the
Participant may change such designation of Beneficiary from time to time only
after again obtaining spousal consent and filing a new Beneficiary designation
form with the Benefits Committee. If the Participant is not married, the
Participant may change his designation of Beneficiary from time to time by
filing a new Beneficiary designation form with the Benefits Committee. In all
events, no designation of Beneficiary or change of Beneficiary shall be
effective until filed with the Benefits Committee.

 

(c) Upon the entry of a decree of divorce respecting a married Participant and
his or her spouse, any designation of such spouse as Beneficiary of such
Participant shall be revoked automatically and become ineffective on and after
the date the decree is entered, unless otherwise provided in a Qualified
Domestic Relations Order. The automatic revocation of such Beneficiary
designation shall cause the Participant’s Accrued Benefit to be distributed
under the provisions of the Plan as if such spouse had predeceased the
Participant. However, a Participant may designate a former spouse as a
Beneficiary under the Plan, provided a properly completed Beneficiary
designation form is filed with the Benefits Committee subsequent to entry of a
decree of divorce respecting the Participant and such former spouse.

 

(d) Subject to the provisions of Subsection (c), above, if a Participant shall
fail to file a valid Beneficiary designation form, or if all designated
Beneficiaries shall have predeceased the Participant, the Benefits Committee
shall direct the Trustee to distribute such Participant’s Accrued Benefit to his
estate, unless the Participant is survived by a spouse, in which event such
distribution shall be made to the surviving spouse.

 

(e) Any payment under this Section 8.2 shall be made or begin as soon as
practicable after the death of the Participant and shall be paid in a lump sum.
In all events payment of a Participant’s entire Accrued Benefit to a Beneficiary
shall be completed within five years of the date of death of the Participant and
shall be paid in a lump sum. In this regard, the Participant’s designated
beneficiaries may elect to defer payment of a lump sum payment to a valuation
date within five years of a Participant’s death.

 

29



--------------------------------------------------------------------------------

8.3 Payment of Accrued Benefits Upon Termination of Employment; Vesting.

 

(a) Vested Percentage. The nonforfeitable portion of the Accrued Benefit of a
Participant is the sum of (i) all of the Participant’s Accounts, other than his
Employer Matching Contributions Account and Employer Discretionary Contribution
Account, plus (ii) a percentage of the Participant’s Employer Matching
Contribution Account and Employer Discretionary Contribution Account determined
in accordance with the following vesting schedule:

 

Years of Service

--------------------------------------------------------------------------------

   Nonforfeitable Percentage


--------------------------------------------------------------------------------

 

Less than 1

   0 %

At least 1 but less than 2

   20 %

At least 2 but less than 3

   40 %

At least 3 but less than 4

   60 %

At least 4 but less than 5

   80 %

5 or more

   100 %

 

Notwithstanding the foregoing vesting schedule, if (i) a Participant’s
Termination of Employment occurs because of a formal reduction-in-force or job
elimination designated as such in an authorized writing or if a Participant is
laid off without being granted by an Employer a conditional right to be
reemployed, or (ii) the Participant’s employment was transferred from Williams
to the Company effective January 1, 2004, such Participant shall become 100%
vested immediately in this Plan.

 

(b) At any relevant time, a Participant’s vested interest in his Employer
Matching Contribution Account and Employer Discretionary Contribution Account
shall not be less than “X,” where

 

“X” equals P(AB + D) - D; and

 

“P” equals the vested percentage at the relevant time;

 

“AB” equals the balance of the Employer Matching Contribution Account and
Employer Discretionary Contribution Account at the relevant time; and

 

“D” equals the amount of any withdrawal or distribution.

 

(c) Special Distributions Provisions. The following provisions other than
Subsection (i) only shall apply if a Participant incurs a Termination of
Employment on account of an event other than death, Disability, or retirement on
or after attaining age 65 or after the date he becomes eligible to begin to
receive early retirement benefits under a Pension Plan in which he participates:

 

(i) Cash-out. If on or at any time after a Termination of Employment the vested
Accrued Benefit of such Participant is $5,000 or less, determined at the time of
distribution, (or, if his vested Accrued Benefit is a greater amount and the
Participant consents to an immediate distribution of his Accrued Benefit), the
Trustee shall distribute in a lump sum to the Participant an amount equal to the
vested portion of his Accrued Benefit. Such distribution shall be made no sooner
than 120 days following such Termination of Employment or, where applicable, the
date of receipt of the Participant’s timely consent to such distribution. The
nonvested balance of the accounts of such Participant who receives a
distribution of his Accrued Benefit pursuant to this Subsection (c)(i) shall be
treated as a Forfeiture as of the date of such distribution. For purposes of
this section, in determining whether a Participant’s vested Accrued Benefit is
$5,000 or less, the value of the Participant’s nonforfeitable Account balance
shall be determined without regard to that portion of the Account balance that
is attributable to rollover contributions (and earnings allocable thereto)
within the meaning of sections 402(c), 403(a)(4), 403(b)(8), 408(d)(3)(A)(ii),
and 457(e)(16) of the Code.

 

30



--------------------------------------------------------------------------------

(ii) Deferred Distribution. If the vested Accrued Benefit of such Participant is
more than $5,000, the distribution of the vested portion of the Accrued Benefit
of such Participant shall be deferred until the Participant attains age 70½ or
dies, unless the Participant consents to an earlier distribution of the vested
portion of his Accrued Benefit in the manner required by the Benefits Committee,
in its discretion. The vested portion of the Participants Accrued Benefit shall
be distributed by the Trustee in the form of a lump sum payment. The non-vested
balance of the Accounts of a Participant whose vested Accrued Benefit exceeds
$5,000 and whose consent to a distribution of his Accrued Benefit under this
Subsection (c)(ii) has not been obtained shall be treated as a Forfeiture after
such Participant incurs five consecutive One Year Breaks-in-Service. A
Participant who fails to consent to a distribution under Section 8.3(c)(i)
within 120 days of Termination of Employment shall be required to pay both the
applicable fees under Section 7.15 and an annual fee as determined by the
Trustee toward his share of administrative, trustee, recordkeeping and other
fees associated with the maintenance of his Accrued Benefit in the Plan.

 

(d) Re-employment. If an Employer re-employs a former Participant who received a
distribution of his Accrued Benefit in connection with a Termination of
Employment at a time when the balance of his Accounts were not fully vested,
such former Participant shall have the right on or before the earlier of (i) the
close of the first period of five consecutive One Year Break-in-Service
commencing after the date of such distribution, or (ii) the fifth anniversary of
such reemployment, to repay in cash to the Trustee an amount equal to the entire
amount of the distribution the former Participant earlier received. Upon receipt
of such amount by the Trustee, that portion of the former Participant’s Accrued
Benefit which had been forfeited because of such earlier distribution shall be
restored. Such restored Accrued Benefit plus the amount repaid to the Plan by
the former Participant shall be equal to the Accrued Benefit of the former
Participant on the Valuation Date immediately preceding the date on which the
former Participant received the original distribution. The restoration of a
re-employed Participant’s Accrued Benefit shall be made as of the Valuation Date
coincident with or next following the date on which the former Participant
repays the entire amount of the earlier distribution. Any portion of the
re-employed Participant’s Accrued Benefit that earlier had been treated as a
Forfeiture shall be restored by allocating an amount to the Employer
Contribution Account (or other account) of the re-employed Participant from the
Forfeitures of other Participants for the Plan Year in which such restoration is
to be made. To the extent the Forfeitures of other Participants are insufficient
to make all or a portion of the required restoration, the Employer shall
contribute to the Plan, without regard to the other provisions of this Plan, an
amount equal to such deficiency.

 

(e) Accounting for and Investment of Repayments. The amount of a reemployed
Employee’s Accrued Benefit that such former Participant repays to this Plan
pursuant to Subsection (d) above shall be credited (i) if such amount was
taxable upon distribution to the Participant’s After-Tax Contribution Account,
and/or (ii) if such amount was non-taxable upon distribution to the
Participant’s Rollover Contribution Account and shall be invested in accordance
with Section 6.2 of this Plan. The amount of such former Participant’s Accrued
Benefit that originally had been forfeited and is thereafter restored shall be
recredited to the Participant’s Employer Contribution Account.

 

31



--------------------------------------------------------------------------------

8.4 Withdrawal of Benefits. Subject to Section 7.13, a Participant may request
withdrawals, as follows:

 

(a) Partial In-Service Withdrawal. Each Participant who is an Employee may
withdraw, in a manner prescribed by the Benefits Committee, an amount which does
not exceed the balance, if any, in his Rollover Contribution Account. A
withdrawal request may be made at any time by providing the Trustee with the
proper instructions, voice or otherwise, required by the Trustee, in its
discretion, and designating therein whether such distribution is to be made in
cash. The effective date of the request will be as soon as administratively
practicable after the Trustee receives such request. A Participant may only make
two withdrawals in any Plan Year under this Section 8.4(a). The Benefits
Committee shall direct the Trustee to make payment of any withdrawal requested
under this Subsection 8.4(a) that is not contrary to the provisions of the Plan,
and the Trustee shall make such payment, as soon as administratively practicable
after the Participant’s request. A Participant shall be charged a minimal check
fee, as determined by the Trustee, for a Partial In-Service Withdrawal.

 

(b) Additional In-Service Withdrawal. A Participant who has completed at least
two Years of Service and who is an Employee may request to withdraw, in a manner
prescribed by the Benefits Committee, an amount which does not exceed:

 

(i) the nonforfeitable portion of his Employer Contribution Account,

 

(ii) his After-Tax Account, and

 

(iii) if he is at least age 59 1/2, his Pre-Tax Account and Catch-up
Contribution Account.

 

If a Participant has a loan from the Plan outstanding, the amount available for
withdrawal shall be reduced by the amount of the outstanding balance of such
loan.

 

The minimum amount of any withdrawal under this Subsection 8.4(b) shall be $500.
A withdrawal request may be made at any time by providing the Trustee with the
proper instructions, voice or otherwise, required by the Trustee, in its
discretion, and designating therein whether such distribution is to be made in
cash. The effective date of the request will be as soon as administratively
practicable after the Trustee receives such request. A Participant who makes a
withdrawal pursuant to this Subsection 8.4(b) will not be permitted to make
Employee Contributions to the Plan for a period of six months following the
month in which his withdrawal request becomes effective. In addition, a
Participant who receives a withdrawal under this Subsection 8.4(b) shall not be
entitled to another withdrawal under this Subsection 8.4(b) until 12 months
after the prior withdrawal. The Benefits Committee shall direct the Trustee to
make payment of any withdrawal requested under this Subsection 8.4(b) that is
not contrary to the provisions of the Plan, and the Trustee shall make such
payment, as soon as practicable after the Participant’s request, of the
Participant’s nonforfeitable interest from such Participant’s accounts, if
applicable, in the following order: namely, the After-Tax Account, the Pre-Tax
Account (if the Participant is at least 59 1/2), the Catch-up Contribution
Account (if the Participant is at least 59 1/2), the Employer Matching
Contribution Account and the Employer Discretionary Contribution Account. A
Participant shall be charged a minimal check fee, as determined by the Trustee,
for an Additional In-Service Withdrawal.

 

32



--------------------------------------------------------------------------------

(c) Post-Retirement Withdrawal. A Participant who is eligible to receive a
distribution under Subsection 8.1(a) may withdraw, prior to receiving such a
distribution in a manner prescribed by the Benefits Committee, an amount which
does not exceed his vested Accrued Benefit. The minimum amount of any withdrawal
under this Subsection 8.4(c) shall be $500. A withdrawal request may be made at
any time prior to receiving a distribution pursuant to Subsection 8.1(a) by
providing the Trustee with the proper instructions, voice or otherwise, required
by the Trustee, in its discretion, and designating therein whether such
distribution is to be made in cash. The effective date of the request will be as
soon as administratively practicable after the Trustee receives such request.
The Benefits Committee shall direct the Trustee to make payment of any
withdrawal requested under this Subsection 8.4(c) that is not contrary to the
provisions of the Plan, and the Trustee shall make such payment, as soon as
practicable after the Participant’s request of the Participant’s interest from
such Participant’s Accounts if applicable in the following order: namely, the
Rollover Contribution Account, the After-Tax Account, the Pre-Tax Account, the
Catch-up Contribution Account, the Employer Matching Contribution Account,
Employer Salary Deferral Account, and the Employer Discretionary Contribution
Account. A Participant shall be charged a minimal check fee, as determined by
the Trustee, for a Post-Retirement Withdrawal.

 

(d) Hardship Withdrawals. Subject to the terms and conditions of this Subsection
(d), a Participant who is an Employee may request, on account of a hardship, to
make a cash withdrawal from his Pre-Tax Account and Catch-up Account; however,
any earnings on amounts held in the Pre-Tax Account and any amounts invested in
a self-directed brokerage account may not be withdrawn. Such request may be made
at any time by providing the Trustee with the proper instructions, voice or
otherwise, required by the Trustee, in its discretion, and by filing a request
therefor with the Trustee on a form provided for that purpose. If approved by
the Trustee as authorized by the Benefits Committee, the effective date of the
request will be as soon as administratively feasible after such approval.
Withdrawals from a Participant’s Pre-Tax Account and Catch-up Account shall be
permitted only under the following conditions: (i) the Participant suffers a
Disability; or (ii) the Participant has withdrawn all other amounts available
for withdrawal by such Participant under this Plan and any other plan maintained
by an Employer or an Affiliate, including all nontaxable loans currently
available under all plans maintained by the Employer or an Affiliate, and the
Participant has suffered a financial hardship. The amount withdrawable in the
event of financial hardship shall be limited to the amount required to meet such
hardship in light of immediate and heavy financial needs of the Participant. The
events that will constitute financial hardship are: (i) purchase of a principal
dwelling for a Participant, in which case the amount of financial hardship will
be deemed to be a down payment and closing costs; (ii) education at a higher
level than a secondary school for the Participant and his children and spouse,
in which case the financial hardship will be deemed to be tuition, fees, books,
and necessary room and board for the next year; (iii) expenses for illness of
the Participant, his children and spouse, his parents, and his spouse’s parents,
in which case the amount of the financial hardship will be the amount of such
expenses not covered by insurance; (iv) imminent eviction of the Participant
from, or imminent foreclosure of the mortgage on, the principal residence of the
Participant, in which case the financial hardship will be the amount necessary
to prevent such eviction or foreclosure; and (v) any other event that
constitutes a “safe

 

33



--------------------------------------------------------------------------------

harbor” event as provided by the IRS or regulations. The amount of financial
hardship may be grossed up to include, if elected by the Participant, an amount
up to the 20% withholding tax on withdrawals and, if applicable, the 10% penalty
tax on premature distributions.

 

The Participant shall be required to submit satisfactory evidence to the Trustee
of such hardship and to certify that a financial hardship exists. The Benefits
Committee may reasonably rely on the certification of the Participant.

 

A Participant who makes a withdrawal pursuant to this Subsection (d) will not be
eligible to make Employee Contributions to the Plan for a period of six months
following the receipt of such withdrawal. Such Participant shall be required to
reenroll in the Plan in order to again begin making employee Contributions to
the Plan after the six-month period.

 

8.5 Deduction of Taxes from Amounts Payable. The Trustee may deduct from the
amount to be distributed such amount as the Trustee, in its sole discretion,
deems proper to protect the Trustee and the Trust against liability for the
payment of death, succession, inheritance, income, or other taxes, and out of
the money so deducted, the Trustee may discharge any such liability and pay the
amount remaining to the Participant, the Beneficiary or the deceased
Participant’s estate, as the case may be.

 

8.6 Special Provisions Regarding Payment of Benefits. Distributions under
Sections 8.1, 8.2 and 8.3 of this Plan shall be made in accordance with each of
the following conditions:

 

(a) Subject to the ability of a Participant to defer distributions under Section
8.1, the distributions of the Accrued Benefit of a Participant shall be made not
later than 60 days after the latest of the close of the Plan Year in which (1)
the Participant attains age 65, (2) occurs the 10th anniversary of the Plan Year
in which the Participant commenced participation, or (3) the Participant had a
Termination of Employment.

 

(b) Except as provided below in this Subsection (b) and Section 8.6A, the
distribution of the Accrued Benefit of a Participant who is not a 5-percent
owner shall commence not later than April 1 of the calendar year immediately
following the calendar year in which the later of the following events occurs:
(i) the Participant attains age 70 1/2; or (ii) the Participant incurs a
Termination of Employment. The distribution of the Accrued Benefit of a
Participant who is a 5-percent owner shall commence not later than April 1 of
the calendar year immediately following the calendar year in which such
Participant attains age 70 1/2. A Participant shall be considered to be a
5-percent owner for purposes of this Subsection (b) if such Participant is a
5-percent owner as defined in Code Section 416 at any time during the Plan Year
ending with or within the calendar year in which such Participant attains age
70 1/2. Once distributions have begun to a Participant who is considered to be a
5-percent owner pursuant to this Subsection (b), distributions must continue
even if such Participant ceases to be a 5-percent owner in a subsequent year.

 

(c) If the distribution of a Participant’s Accrued Benefit shall commence prior
to his death, and if the Participant dies before the distribution of his Accrued
Benefit has been completed, the remaining portion of his Accrued Benefit shall
be distributed at least as rapidly as under the method of distribution in effect
at the time of his death.

 

34



--------------------------------------------------------------------------------

(d) In all events, all distributions of a Participant’s Accrued Benefit shall be
made in accordance with the requirements of Code Section 401(a)(9) and
applicable regulations promulgated thereunder.

 

8.7 Minimum Distribution Requirements — IRS Model Amendment.

 

(a) The provisions of this Section 8.7 will apply for purposes of determining
required minimum distributions for calendar years beginning with the 2003
Distribution Calendar Year.

 

(b) The requirements of this Section 8.7 will take precedence over any
inconsistent provisions of the Plan.

 

(c) All distributions required under this Section 8.7 will be determined and
made in accordance with the Treasury regulations under section 401(a)(9) of the
Code.

 

(d) Notwithstanding the other provisions of this Section 8.7, distributions may
be made under a designation made before January 1, 1984, in accordance with
section 242(b)(2) of the Tax Equity and Fiscal Responsibility Act (TEFRA) and
the provisions of the Plan that relate to section 242(b)(2) of TEFRA.

 

(e) The Participant’s entire interest will be distributed, or begin to be
distributed, to the Participant no later than the Participant’s Required
Beginning Date. If the Participant dies before distributions begin, the
Participant’s entire interest will be distributed, or begin to be distributed,
no later than as follows:

 

(1) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70 1/2, if later.

 

(2) If the Participant’s surviving spouse is not the Participant’s sole
Designated Beneficiary, then distributions to the Designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

 

(3) If there is no Designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

(4) If the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Paragraph (disregarding item
(1) above), will apply as if the surviving spouse were the Participant.

 

(f) For purposes of this Paragraph (e) and Paragraph (g) below, unless item (4)
above applies, distributions are considered to begin on the Participant’s
Required Beginning Date. If item (4) above applies, distributions are considered
to begin on the date distributions are required to begin to the surviving spouse
under item (1) above.

 

35



--------------------------------------------------------------------------------

(g) If the Participant dies before distributions begin and there is a Designated
Beneficiary, distribution to the Designated Beneficiary is not required to begin
by the date specified in Paragraph (e) above but the Participant’s entire
interest will be distributed to the Designated Beneficiary by December 31 of the
calendar year containing the fifth anniversary of the Participant’s death. If
the Participant’s surviving spouse is the Participant’s sole Designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to either the Participant or the surviving spouse begin, this
Paragraph will apply as if the surviving spouse were the Participant.

 

(h) For purposes of this Section 8.7, the following terms and phrases shall have
these respective meanings:

 

(1) Designated Beneficiary: The individual who is designated as a Participant’s
beneficiary under Section 9.2 of the Plan and is a Designated Beneficiary under
section 401(a)(9) of the Code and section 1.401(a)(9)-1, Q&A-4, of the Treasury
regulations.

 

(2) Distribution Calendar Year: A calendar year for which a minimum distribution
is required. For distributions beginning before the Participant’s death, the
first Distribution Calendar Year is the calendar year immediately preceding the
calendar year which contains the Participant’s Required Beginning Date. For
distributions beginning after the Participant’s death, the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Paragraph (e). The required minimum distribution for the Participant’s
first Distribution Calendar Year will be made on or before the Participant’s
Required Beginning Date. The required minimum distribution for other
Distribution Calendar Years, including the required minimum distribution for the
Distribution Calendar Year in which the Participant’s Required Beginning Date
occurs, will be made on or before December 31 of that Distribution Calendar
Year.

 

(3) Participant’s Account Balance. The balance in a Participant’s Accounts as of
the last Valuation Date in the calendar year immediately preceding the
Distribution Calendar Year (valuation calendar year) increased by the amount of
any contributions made and allocated or forfeitures allocated to the
Participant’s Accounts as of dates in the valuation calendar year after the
Valuation Date and decreased by distributions made in the valuation calendar
year after the Valuation Date. A Participant’s Account Balance for the valuation
calendar year includes any amounts rolled over or transferred to the Plan either
in the valuation calendar year or in the Distribution Calendar Year if
distributed or transferred in the valuation calendar year.

 

(4) Requiring Beginning Date. With respect to a Participant or beneficiary, the
date described in Section 417 of the Code.

 

8.8 Facility of Payment. If a Participant or Beneficiary is declared an
incompetent or is a minor, any benefits to which such Participant or Beneficiary
is entitled shall be payable only to a conservator, guardian, or other person
legally charged with his care who was appointed or designated by a court of
competent jurisdiction. An Employer, the Trustee and the Benefits Committee
shall not be under any duty to see to the proper application of such payments.

 

36



--------------------------------------------------------------------------------

8.9 Advance Payment of Benefits. If a Participant is entitled to payment of a
benefit under the Plan, the Benefits Committee may, with the Participant’s
consent if required under the provisions of the Plan, make advance payment of
all or any portion of such Participant’s benefit. If such advance payment is
made, the Benefits Committee shall require reimbursement of any amount
subsequently determined not to have been properly payable to such Participant.

 

8.10 Unclaimed Amounts. Unclaimed amounts shall consist of the benefits which
the Benefits Committee has directed to be paid to a Participant or Beneficiary
but which are not distributed because of the Benefits Committee’s inability,
after reasonable search, to locate such Participant or Beneficiary within a
period of two years after the payment of benefits becomes due. Unclaimed amounts
shall be considered as Forfeitures which shall be deemed to occur as of the end
of the said two year period. If, after such Forfeiture, an unclaimed amount is
properly claimed by the former Participant or Beneficiary, said amount shall be
paid to such former Participant or Beneficiary, and such payment shall be
accounted for by charging it against Forfeitures, or if insufficient, made up
from Employer Contributions without regard to any other provision of this Plan.

 

8.11 Domestic Relations Order Distributions. The Accrued Benefit of a
Participant shall be distributable in accordance with the terms of a Qualified
Domestic Relations Order, including distributions prior to the Participant’s
“earliest retirement age” as defined in Code Section 414(p).

 

37



--------------------------------------------------------------------------------

ARTICLE IX.

 

ADMINISTRATION

 

9.1 Fiduciaries. Under certain circumstances, the Trustee, the Board of
Managers, the Investment Managers, or the Benefits Committee may be determined
by a court of law to be a fiduciary with respect to a particular action under
the Plan or the Trust Agreement. As authorized by ERISA, to prevent any two
parties to the Plan from being deemed co-fiduciaries with respect to a
particular function, both the Plan and Trust Agreement are intended, and should
be construed, to allocate to each party to the Plan only those specific powers,
duties, responsibilities, and obligations as are specifically granted to it
under the Plan or Trust. The Company shall be the “named fiduciary” for purposes
of ERISA.

 

9.2 Allocation of Responsibilities Among Named Fiduciaries.

 

(a) Trustee. The Trustee shall have the authority and responsibility to manage
and control the Trust Fund and for the investment and safekeeping of the assets
of the Plan, except to the extent such authority and responsibility is delegated
to one or more Investment Managers. The Trustee shall also have those
responsibilities set forth in the Trust Agreement and the provisions of this
Plan.

 

(b) Board of Managers. The Board of Managers shall have exclusive authority and
responsibility for:

 

(1) The termination of this Plan; and

 

(2) The adoption of an amendment to this Plan which would materially increase or
decrease the amount of Employer Contributions provided for in this Plan.

 

(c) Benefits Committee. The Benefits Committee shall have exclusive authority
responsibility for those functions set forth in Section 9.3 and in other
provisions of this Plan.

 

(d) Investment Managers. The Investment Managers, if and to the extent appointed
by the Benefits Committee, shall have the authority and responsibility for the
investment of all or any part of the assets of the Plan, as delegated to the
Investment Managers by the Benefits Committee. In addition, in investing any of
the assets of the Plan, the Investment Managers shall follow any investment
objectives or guidelines established by the Benefits Committee and communicated
to the Investment Managers.

 

9.3 Provisions Concerning the Benefits Committee.

 

(a) Membership and Voting. The members of the Benefits Committee shall be
appointed and removed by the Chief Executive Officer of the Company. The
Benefits Committee shall consist of not less than three members. The Chief
Executive Officer of the Company may remove any member of the Benefits Committee
at any time, with or without cause, by written notice to such member and to the
other members of the Benefits Committee. Any member may resign by delivering a
written resignation to the Chief Executive Officer of the

 

38



--------------------------------------------------------------------------------

Company. Vacancies in the Benefits Committee arising by death, resignation or
removal shall be filled by the Chief Executive Officer of the Company. The
Benefits Committee shall act by a majority of its members at the time in office,
and such action may be taken by a vote at a meeting, in writing without a
meeting, or by telephonic communications. Attendance at a meeting shall
constitute waiver of notice thereof. A member of the Benefits Committee who is a
Participant of the Plan shall not vote on any question relating specifically to
such Participant. Any such action shall be voted or decided by a majority of the
remaining members of the Benefits Committee. The Benefits Committee shall
appoint a Secretary who may, but need not, be a member thereof. The Benefits
Committee may appoint from its members such subcommittees with such powers as
the Benefits Committee shall determine.

 

(b) Powers and Duties of Benefits Committee. The Benefits Committee shall have
the authority and responsibility for:

 

(1) All amendments to this Plan, except to the extent such authority is reserved
to the Board of Managers;

 

(2) The approval of any merger or spin-off of any part of this Plan;

 

(3) The appointment, removal, with or without cause, or the replacement of the
Trustee, and Investment Managers;

 

(4) The delegation of responsibilities to the Trustee, or any other person or
entity;

 

(5) Execute any certificate, instrument or other written direction on behalf of
the Plan and may make any payment on behalf of the Plan. All interpretations of
this Plan, and questions concerning its administration and application, shall be
determined by the Benefits Committee, and such determination shall be binding on
all persons, except as otherwise expressly provided herein; and

 

(6) The Benefits Committee shall select the Investment Funds and Investment
Managers under the Plan and monitor the performance of such Investment Funds and
Investment Managers.

 

(7) To construe and interpret the Plan in its sole discretion and to resolve any
ambiguities with respect to any of the terms and provisions thereof as written
and as applied to the operation of the Plan;

 

(8) To decide all questions of eligibility and determine the amount, manner and
time of payment of any Benefits hereunder;

 

(9) To prescribe procedures to be followed by Participants or Beneficiaries
filing applications for Benefits;

 

(10) Prepare and distribute, in such manner as the Committee determines to be
appropriate, information explaining the Plan;

 

39



--------------------------------------------------------------------------------

(11) To receive from the Employer and from Participants and Beneficiaries such
information as shall be necessary for the proper administration of the Plan;

 

(12) To furnish the Employer, upon request, such annual reports with respect to
the administration of the Plan as are reasonable and appropriate; and

 

(13) To receive, review and keep on file (as it deems convenient or proper)
reports of the financial condition, and of the receipts and disbursements, of
the Trust Fund from the Trustee.

 

The Benefits Committee may appoint such accountants, counsel, specialists, and
other persons, as it deems necessary or desirable in connection with the
administration of this Plan. Such accountants and counsel may, but need not, be
accountants and counsel for the Company or an Affiliate. The Benefits Committee
also shall have such other duties, authority and responsibility as may be
delegated by the Board of Managers or the Chief Executive Officer of the
Company.

 

9.4 Delegation of Responsibilities: Bonding.

 

(a) Delegation and Allocation. The Board of Managers and the Benefits Committee
shall have the authority to delegate or allocate, from time to time, by a
written instrument, all or any part of their responsibilities under this Plan to
such person or persons as each may deem advisable and in the same manner to
revoke any such delegation or allocation of responsibility. Any action of a
person in the exercise of such delegated or allocated responsibility shall have
the same force and effect for all purposes hereunder as if such action had been
taken by the Board of Managers or the Benefits Committee. An Employer, the Board
of Managers or the Benefits Committee shall not be liable for any acts or
omissions of any such person, who shall periodically report to the Board of
Managers or the Benefits Committee, as applicable, concerning the discharge of
the delegated or allocated responsibilities.

 

(b) Bonding. The members of the Benefits Committee shall serve without bond
(except as expressly required by federal law) and without compensation for their
services as such.

 

9.5 No Joint Fiduciary Responsibilities. This Plan is intended to allocate to
each named fiduciary the individual responsibility for the prudent execution of
the functions assigned to it, and none of such responsibilities or any other
responsibility shall be shared by two or more of such named fiduciaries unless
such sharing is provided for by a specific provision of the Plan. Whenever one
named fiduciary is required herein to follow the directions of another named
fiduciary, the two named fiduciaries shall not be deemed to have been assigned a
shared responsibility, but the responsibility of a named fiduciary receiving
such directions shall be to follow them insofar as such instructions are on
their face proper under applicable law.

 

9.6 Information to be Supplied by Employer. Each Employer shall supply to the
Benefits Committee, within a reasonable time after each Valuation Date and in
such form as the Benefits Committee shall require, the names of all Employees
who incurred a Termination of Employment or layoff and the date of termination
of each, the amount of Compensation paid to each Active Participant, the amount
of Employee and Employer Contributions made on behalf of each Participant. The
Benefits Committee may rely conclusively on the information certified to it by
an Employer. Each Employer shall provide to the Benefits Committee or its
delegate such other information, as it shall from time to time need in the
discharge of its duties.

 

40



--------------------------------------------------------------------------------

9.7 Records. The regularly kept records of the Trustee, Benefits Committee and
of any Employer shall be conclusive evidence of the Accrued Benefit, Vesting
Service, Years of Participation, Eligibility Service of a Participant, his
Compensation, his age, marital status, his status as an Eligible Employee, and
all other matters contained therein applicable to this Plan; provided that a
Participant may request a correction in the record of his age and marital status
at any time prior to retirement, and such correction shall be made if within 90
days after such request he furnishes in support thereof a birth certificate,
baptismal certificate, marriage certificate, or other documentary proof of age
satisfactory to the Benefits Committee.

 

9.8 Fiduciary Capacity. Any person or group of persons may serve in more than
one fiduciary capacity with respect to the Plan.

 

9.9 Blackout Period Restrictions. Notwithstanding any other provision in the
Plan to the contrary, during the period of time established by the Benefits
Committee, in its sole and absolute discretion, necessary to make system or
investment changes or mergers, acquisitions or divestitures associated with the
administration of the Plan, a Participant shall not be permitted to change the
investment direction of his Accrued Benefit, take distributions, make
withdrawals, take loans, or to effectuate other transactions determined by the
Benefits Committee, in its sole and absolute discretion.

 

9.10 Military Leave. Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Section 414(u) of the Code. Loan
repayments will be suspended under this Plan as permitted under Section
414(u)(4) of the Code.

 

41



--------------------------------------------------------------------------------

ARTICLE X.

 

AMENDMENT AND TERMINATION OF THE PLAN

 

10.1 Discontinuance of Contributions. It is the expectation of the Company that
it will continue the Plan and the payment of Employer Contributions hereunder
indefinitely, but the continuation of the Plan and the payment of Employer
Contributions hereunder is not assumed as a contractual obligation of the
Company or any other Employer, and the Company reserves the right at any time to
reduce, suspend or discontinue its contributions hereunder; provided, however,
that the Employer Contributions for any Plan Year accrued or determined prior to
the end of such Plan Year shall not after the end of said Plan Year be
retroactively reduced, suspended or discontinued.

 

10.2 Amendments.

 

(a) As provided in Article IX, the Benefits Committee or Board of Managers, as
appropriate, may amend, modify, change, revise or discontinue this Plan or the
Trust Agreement, at any time; provided that, except where allowed by or required
to conform to provisions of the Code or ERISA, or any other statute relating to
employees’ trusts, or any official regulations or rulings issued pursuant
thereto: (1) no amendment shall increase the duties or liabilities of a Trustee
or the Investment Managers without their respective written consent; (2) no
amendment shall have the effect of vesting in any Employer any interest in any
funds, securities or other property, subject to the terms of this Plan and the
Trust Agreement; (3) no amendment shall authorize or permit at any time any part
of the corpus or income of the Trust Fund to be used or diverted to purposes
other than for the exclusive benefit of Participants and their Beneficiaries;
and (4) no amendment shall have any retroactive effect which would deprive any
Participant or Beneficiary of any Accrued Benefit already accrued.

 

(b) If a person is not an Employee on or after the effective date of any
amendment to the Plan, the amendment shall be deemed as having no effect on the
amount of such person’s Accrued Benefit, unless the amendment specifically
provides otherwise.

 

(c) No amendment to the Plan’s vesting schedule shall deprive a Participant of
his nonforfeitable rights to his Accrued Benefits to the date of the amendment.
Further, if the vesting schedule of the Plan is amended, each Participant with
at least three years of Vesting Service with the Employer may elect, within a
reasonable period after the adoption of the amendment, to have his
nonforfeitable percentage computed under the Plan without regard to such
amendment. The period during which the election may be made shall commence with
the date the amendment is adopted and shall end on the latest of:

 

(1) 60 days after the amendment is adopted;

 

(2) 60 days after the amendment becomes effective; or

 

(3) 60 days after the Participant is issued written notice of the amendment by
the Employer or Benefits Committee.

 

42



--------------------------------------------------------------------------------

10.3 Plan Termination. This Plan shall terminate upon the happening of any of
the following events:

 

(a) A general assignment by the Company to or for the benefit of its creditors,
or dissolution of the Company other than by form of or as a result of a
reorganization where the business of the Company is continued; or

 

(b) Termination of the Plan by the Board of Managers at any time when, in its
judgment, business, financial or other good causes make such termination
necessary; such termination to become effective upon the execution and delivery
by the Company to the Benefits Committee and to the Trustee of a written
resolution signed on its behalf by an officer of the Company and stating the
fact of such termination.

 

10.4 Payment Upon Termination. Upon termination of the Plan or complete
discontinuance of Employer Contributions hereunder, each Participant and
Beneficiary’s Accrued Benefit shall become fully vested. Upon a partial
termination of the Plan, the Accrued Benefit of each affected Participant shall
become fully vested. Upon a termination of the Plan, the Trustee shall
distribute to each Participant the entire amount of his Accrued Benefit in a
lump sum no later than 60 days after the close of the Plan Year in which the
event occurred.

 

43



--------------------------------------------------------------------------------

ARTICLE XI.

 

TOP-HEAVY PROVISIONS

 

11.1 Definitions. The following words and phrases shall have the meanings set
forth below when used in the capitalized form, unless a different meaning is
clearly warranted by the context:

 

(a) “Aggregation Group” means a Required Aggregation Group or a Permissive
Aggregation Group, as appropriate.

 

(1) “Required Aggregation Group” means that group of plans comprised of each
defined contribution and each defined benefit plan sponsored by the Company or
any Affiliate in which at least one Key Employee participates, and any other
defined contribution or defined benefit plan sponsored by the Company or by any
Affiliate which enables a plan in which a Key Employee participates to satisfy
the minimum participation and non-discrimination requirements of Code Sections
410 or 401(a) (4).

 

(2) “Permissive Aggregation Group” means all plans included in the Required
Aggregation Group and any other plan or plans sponsored by the Company or by an
Affiliate but only if such group of plans would satisfy, in the aggregate, the
minimum participation and non-discrimination requirements of Code Sections 410
and 401(a) (4) and contributions or benefits in such other plans are comparable
to contributions or benefits in the plans of the Required Aggregation Group. The
Benefits Committee shall determine which plan or plans shall be taken into
account in determining the Permissive Aggregation Group.

 

(b) “Determination Date” means, with respect to a Plan Year, the last day of the
immediately preceding Plan Year.

 

(c) “Key Employee” means any employee or former employee (including any deceased
employee) who at any time during the Plan Year that includes the determination
date was an officer of the employer having annual compensation greater than
$130,000 (as adjusted under Section 416(i)(1) of the Code for Plan Years
beginning after December 31, 2002), a 5% owner of the employer, or a 1% owner of
the employer having annual compensation of more than $150,000. For this purpose,
annual compensation means compensation within the meaning of Section 415(c)(3)
of the Code. The determination of who is a key employee will be made in
accordance with Section 416(i)(1) of the Code and the applicable regulations and
other guidance of general applicability issued thereunder.

 

(d) “Non-key Employee” shall mean an Employee who is not a Key Employee,
including an Employee who is a former Key Employee.

 

(e) “Top-Heavy Compensation” shall mean for all purposes under this Article XI,
annual compensation within the meaning of Code Section 415(c)(3) for the Plan
Year containing the Determination Date.

 

11.2 Application of Top-Heavy Provisions. The top-heavy provisions of this
Article shall be applied as follows:

 

(a) Single Plan Determination. Unless this Plan is included in an Aggregation
Group, it will be considered top heavy and the provisions of this Article shall
be applicable, if, as of a Determination Date, the cumulative Accrued Benefits
of Key Employees under the Plan exceeds 60% of the cumulative Accrued Benefits
of all Employees under the Plan.

 

44



--------------------------------------------------------------------------------

(b) Aggregation Group Determination. If the Plan is included in an Aggregation
Group, it will be considered top heavy and the provisions of this Article XI
shall be applicable, if, as of a Determination Date, the sum of account balances
of Key Employees under all defined contribution plans in the group and the
cumulative Accrued Benefits of Key Employees under all defined benefit plans in
such group exceed 60% of the same amounts determined for all employees under all
plans included in the Aggregation Group.

 

(c) Top-Heavy Test. This subsection (c) shall apply for purposes of determining
the present values of the amounts of Account balances of Employees as of the
determination date.

 

(1) Distributions During Year Ending on the Determination Date. The present
values of the amounts of Account balances of an Employee as of the determination
date shall be increased by the distributions made with respect to the employee
under the Plan and any plan aggregated with the Plan under Section 416(g)(2) of
the Code during the 1-year period ending on the determination date. The
preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Section 416(g)(2)(A)(i) of the Code. In the case of a distribution made
for a reason other than separation from service, death, or disability, this
provision shall be applied by substituting 5-year period for 1-year period.

 

(2) Employees Not Performing Services During Year Ending on the Determination
Date. The accounts of any individual who has not performed services for the
Employer and its Affiliates during the 1-year period ending on the determination
date shall not be taken into account.

 

11.3 Top-Heavy Determination . The Benefits Committee shall determine whether
the Plan is a Top-Heavy Plan with respect to each Plan Year and such
determination shall be final and binding on all Participants.

 

11.4 Vesting Requirements. A Participant’s interest in his Accrued Benefit shall
vest in accordance with the provisions of Section 8.3 without regard to whether
or not the Plan is determined to be top-heavy with respect to any Plan Year.

 

11.5 Minimum Contribution Amount . If the Plan is determined to be top-heavy
with respect to a Plan Year, then each Eligible Employee who has not separated
from service by the end of the Plan Year, other than a Key Employee, shall
receive an allocation which is not less than the lesser of (a) 3% of his
Compensation for such Plan Year, or (b) the greatest amount allocated to any Key
Employee (when expressed as a percentage of Compensation) under this Plan or
under any other defined contribution plan included in the Aggregation Group, if
any; provided, however, in the event the greatest amount so allocated to any Key
Employee is less

 

45



--------------------------------------------------------------------------------

than 3% of his Compensation for such Plan Year, then Pre-Tax Contributions shall
be included in determining the amount allocated to each Key Employee. An
Eligible Employee shall be entitled to such minimum contribution even though
such Employee is not a Participant or fails to complete a Year of Service during
such Plan Year. Such minimum contribution shall be determined without regard to
Social Security integration or any Pre-Tax Contribution. Employer matching
contributions shall be taken into account for purposes of satisfying the minimum
contribution requirements of Section 416(c)(2) of the Code and the Plan. The
preceding sentence shall apply with respect to matching contributions under the
Plan or, if the Plan provides that the minimum contribution requirement shall be
met in another plan, such other plan. Employer matching contributions that are
used to satisfy the minimum contribution requirements shall be treated as
matching contributions for purposes of the actual contribution percentage test
and other requirements of Section 401(m) of the Code. If a Non-key Employee is a
Participant and a participant in a defined benefit plan maintained by an
Affiliate during a Plan Year in which the Plan is top-heavy, then such
Participant shall be provided an allocation under the Plan equal to 5% of his
compensation; provided, however, the amount of any such allocation under the
Plan shall be reduced by the amount of any allocation made on behalf of such
Participant for such Plan Year under any other defined contribution plan which
is included in the Aggregation Group.

 

46



--------------------------------------------------------------------------------

ARTICLE XII.

 

LOANS

 

12.1 Authorization of Loans. Upon the request for a loan (which meets the
requirements of this Article XII) made by a Participant who is an Employee, the
Benefits Committee shall authorize the Trustee to make a loan to such
Participant. All such loans shall be subject to the requirements of this Article
XII and such other rules and guidelines, if any, as the Benefits Committee may
prescribe from time to time. Any loan applied for after the Benefits Committee
implements a paperless loan system, may be applied for and processed
electronically, with the execution of such paper documents as the Benefits
Committee may require being accomplished in connection with the disbursement of
funds so as to establish an enforceable obligation under applicable law.

 

12.2 Minimum Requirements for Loans. A loan to a Participant must meet the
following requirements as well as such other terms as the Benefits Committee may
establish from time to time:

 

(a) Principal Amount. The maximum principal amount of any loan balance owed by a
Participant to this Plan and to any other qualified plan sponsored by an
Employer shall not exceed the lesser of: (1) $50,000 reduced by the aggregate of
the highest outstanding balances of such loans during the immediately preceding
twelve-month period, or (2) 50% of a Participant’s nonforfeitable Accrued
Benefit, as of the most recently available determination of the Participant’s
Accrued Benefit. All loans shall be made effective as of the Valuation Date
following the receipt of a properly filed loan application, and loan funds shall
be disbursed by the Trustee as soon as practicable thereafter. The minimum loan
amount shall be $1,000. The Benefits Committee is authorized to adopt rules
which either reduce the maximum principal amount of a loan or provide a minimum
amount which may be loaned to a Participant.

 

(b) Maximum Term. The repayment term of any loan may not exceed 60 months from
the date of the loan is made, unless the loan principal is used to acquire any
dwelling unit which within a reasonable time is to be used as a principal
residence of the Participant, in which case the maximum term shall not exceed 10
years. If a Participant incurs a Termination of Employment for any reason, the
loan shall then immediately become due and payable 90 days from the date of the
Termination of Employment.

 

(c) Interest Rate. Each loan shall bear interest at rate equal to the prime
lending rate of Wachovia Bank, National Association plus one percentage point.

 

(d) Repayment. The loan of any Participant who is an Employee shall be repaid by
payroll withholding over its term in level installment payments. A Participant
shall also be allowed to prepay any scheduled payment at any time. Any
prepayment will be applied first to any unpaid principal and then to any accrued
but unpaid interest. Provided, however, if a Participant with a loan terminates
employment for any reason, the loan shall then immediately become due and
payable.

 

(e) Collateral. The loan shall be secured by up to 50% of the Participant’s
nonforfeitable Accrued Benefit, and such other collateral as the Benefits
Committee may require from time to time. The Benefits Committee may release any
portion of such collateral that the Benefits Committee determines is not
required to adequately secure the repayment of such loan.

 

47



--------------------------------------------------------------------------------

(f) Distribution of Accrued Benefit. If the nonforfeitable portion of a
Participant’s Accrued Benefit is to be distributed prior to the Participant’s
payment of all principal and accrued interest on any loan to such Participant,
the distribution shall include, as an offset, the amount of unpaid principal and
accrued interest on the loan as of the date of such distribution; however, if
such distribution is made in connection with the sale of the stock or the assets
of an Employer, the entire loan may be distributed solely as a Direct Rollover,
in accordance with Article XIV to a trust for a qualified plan, as determined
under Code Section 401(a), maintained by the purchaser, provided such trust will
accept the Participant’s loan as an investment. The Benefits Committee may
determine, in its discretion, that the amount of any distribution shall not
include an offset for a loan balance, if the undistributed nonforfeitable
portion of the Participant’s Accrued Benefit, which remains pledged as
collateral for such outstanding loan, represents adequate security therefor. In
addition, the Benefits Committee shall determine, in its discretion, whether or
not a Direct Rollover is in connection with an acquisition of the stock or
assets of an Employer.

 

(g) Notes. All loans shall be evidenced by a collateral promissory note
containing such terms and conditions as the Benefits Committee shall require.

 

(h) Frequency. A Participant shall be permitted to have up to two loans at any
one time. More than two loans may be permitted in the case of loans rolled into
the Plan in connection with a corporate transaction at the sole discretion of
the Benefits Committee.

 

(i) Funding Limitation. A Participant shall not be permitted to borrow funds
from a self-directed brokerage account; however, any monies held in a
self-directed brokerage account on behalf of the Participant shall be taken into
account in determining the maximum available loan under Section 12.2(a).

 

(j) Rollover of Loans to this Plan. The Plan will accept a rollover of a loan if
the rollover is in connection with the purchase of the stock or assets of
another entity by the Employer. In the case of a loan rolled over to this Plan
from another qualified plan, the term of the loan and the interest rate charged
on the loan shall be the same as the terms of the loan prior to rollover to this
Plan even if the term of the loan exceeds the maximum repayment period of this
Plan. Except as otherwise provided herein, a loan rolled over to this Plan
pursuant to this Subsection 12.2(j) shall be subject to the provisions of this
Section 12.2.

 

12.3 Accounting for Loans . Each loan shall be deemed to be made from the
account or accounts of the Participant to whom the loan is made. All payments
with respect to the loan shall be credited to the account or accounts of such
Participant from which such loan is deemed to be made.

 

12.4 Fees . The Trustee will determine the fee to initiate a loan and the
monthly maintenance fee.

 

48



--------------------------------------------------------------------------------

ARTICLE XIII.

 

SPECIAL PLAN TO PLAN TRANSFERS

 

13.1 Transfers From Other Plans. With the approval of the Benefits Committee,
all or any portion of the Accrued Benefit of any Participant or class of
Participants may be transferred from (or to) this Plan to (or from) any other
plan qualified under Code Section 401, subject to such terms and conditions as
shall be established at the time of the transfer. No transfer of any accrued
benefit will be made to this Plan from any plan required to provide benefits to
its participants in the form of annuities pursuant to Code Section 401(a)(11)
and 417, unless prior to such transfer appropriate provisions are included in
this Plan to separately account for amounts so transferred and to provide such
annuities with respect to such amounts separately accounted for on behalf of
each Participant whose benefit is so transferred.

 

49



--------------------------------------------------------------------------------

ARTICLE XIV.

 

DIRECT ROLLOVERS

 

14.1 Right of Direct Rollover. Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a Distributee’s election under this part, a
Distributee may elect, at the time and in the manner prescribed by the Benefits
Committee, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover.

 

14.2 Definitions. For purposes of this Article XIV, the following words and
phrases shall have the meanings set forth below when used in the capitalized
form, unless a different meaning is clearly warranted by the context:

 

(a) “Direct Rollover” shall mean a distribution by the Plan to the Eligible
Retirement Plan specified by the Distributee.

 

(b) “Distributee” shall mean a person who is entitled to receive an Eligible
Rollover Distribution from the Plan.

 

(c) “Eligible Retirement Plan” shall mean an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described in Section 408(b) of the Code, an annuity plan described in Section
403(a) of the Code, or a qualified trust described in Section 401(a) of the
Code, that accepts the Distributee’s Eligible Rollover Distribution. However, in
the case of an Eligible Rollover Distribution to the surviving spouse, an
Eligible Retirement Plan is an individual retirement account or individual
retirement annuity. An Eligible Retirement Plan shall also mean an annuity
contract described in Section 403(b) of the Code and an eligible plan under
Section 457(b) which is maintained by a state, political subdivision of a state,
or any agency or instrumentality of a state or political subdivision of a state
and which agrees to separately account for amounts transferred into such plan
from this Plan. The definition of Eligible Retirement Plan shall also apply in
the case of a distribution to a surviving spouse, or to a spouse or former
spouse who is the alternate payee under a qualified domestic relation order, as
defined in Section 414(p) of the Code.

 

(d) “Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution does not include: any distribution that is one of a series
of substantially equal periodic payments (not less frequently than annually)
made for the life (or life expectancy) of the Distributee or the joint lives (or
joint life expectancies) of the Distributee and the Distributee’s designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
and the portion of any distribution that is not includable in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities). In addition, any amount that is distributed on
account of hardship shall not be an Eligible Rollover Distribution and the
Distributee may not elect to have any portion of such a distribution paid
directly to an Eligible Retirement Plan. Further, a portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of after-tax employee contributions which are not includible in
gross income. However, such portion may be transferred only to an individual

 

50



--------------------------------------------------------------------------------

retirement account or annuity described in Section 408(a) or (b) of the Code, or
to a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.

 

51



--------------------------------------------------------------------------------

ARTICLE XV.

 

MISCELLANEOUS PROVISIONS

 

15.1 Employer Adoption. Any Affiliate may, adopt or withdraw from this Plan with
the consent of the Benefits Committee. The adoption resolution may contain such
specific changes and variations in this Plan’s terms and provisions applicable
to the Employees of the adopting Employer.

 

15.2 Plan Merger. This Plan shall not be merged or consolidated with, nor shall
any assets or liabilities be transferred to, any other plan, unless the benefits
payable to each Participant under this Plan and any other plan involved in such
merger, consolidation or transfer, if this Plan were terminated immediately
after such action, would be equal to, or greater than, the benefits to which
such Participant would have been entitled if this Plan had been terminated
immediately before such action.

 

15.3 Indemnification. Each Employer shall indemnify and hold harmless each
member of the Board of Managers, each member of the Benefits Committee, and each
officer and employee of an Employer to whom are delegated duties,
responsibilities, and authority with respect to this Plan against all claims,
liabilities, fines and penalties, and all expenses reasonably incurred by or
imposed upon him (including but not limited to reasonable attorney fees) which
arise as a result of his actions or failure to act in connection with the
operation and administration of this Plan to the extent lawfully allowable and
to the extent that such claim, liability, fine, penalty, or expense is not paid
for by liability insurance purchased or paid for by an Employer. Notwithstanding
the foregoing, an Employer shall not indemnify any person for any such amount
incurred through any settlement or compromise of any action unless the Employer
consents in writing to such settlement or compromise.

 

15.4 Nonalienation of Benefits. Except as expressly provided for by this Plan or
otherwise permitted by law, benefits payable under this Plan shall not be
subject in any manner to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, charge, garnishment, execution or levy of any kind, either
voluntary or involuntary, including any such liability which is for alimony or
other payments for the support of a spouse, former spouse or children of the
Participant, or for any other relative of a Participant prior to being actually
received by the person entitled to the benefit under the terms of the Plan; and
any attempt to anticipate, alienate, sell, transfer, assign, pledge, encumber,
charge, garnish, execute or levy upon, or otherwise dispose of any right to
benefits payable hereunder, shall be void. The Trust shall not in any manner be
liable for, or subject to, the debts, contracts, liabilities, engagements or
torts of any person entitled to benefits hereunder.

 

15.5 Contract of Employment. Nothing contained herein shall be construed to
constitute a contract of employment between an Employer and any Employee. Any
amounts contributed by an Employer under this Plan shall be a gratuitous payment
in recognition of services performed by such Participant during the period
covered by the Employer Contribution. Whether there shall be a contribution for
any given Plan Year, and the amount of such contribution shall be determined
solely pursuant to the provisions of this Plan.

 

52



--------------------------------------------------------------------------------

15.6 Source of Benefits. All benefits payable under this Plan shall be paid or
provided for solely from the Trust, and the Employers assume no liability or
responsibility therefor.

 

15.7 Employees’ Trust. This Plan and Trust are created for the exclusive purpose
of providing benefits to the Participants and their Beneficiaries and defraying
reasonable expenses of administering the Plan. The Plan and Trust shall be
interpreted in a manner consistent with their being, respectively, a Plan
described in Section 401(a) of the Code and a Trust exempt under Section 501(a)
of the Code. At no time shall the Trust Fund be diverted from the above purpose.

 

15.8 Gender and Number. Except when the context indicates to the contrary, when
used herein, masculine terms shall be deemed to include the feminine and
singular the plural.

 

15.9 Headings. The headings of Articles and Sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.

 

15.10 Invalidity of Certain Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Plan shall be construed and enforced
as if such provisions, to the extent invalid or unenforceable, had not been
included.

 

15.11 Law Governing. This Plan shall be construed and enforced according to the
laws of the State of Oklahoma (other than its laws respecting choice of law) to
the extent not preempted by ERISA.

 

53



--------------------------------------------------------------------------------

ARTICLE XVI.

 

CLAIM REVIEW PROCEDURES

 

16.1 Claims Procedure.

 

(a) The Committee shall make all determinations as to the right of any person to
benefits. If any request for benefits is wholly or partially denied, the
Committee shall notify the person requesting such benefits, in writing, of such
denial, including in such notification the following information:

 

(1) The specific reason or reasons for such denial;

 

(2) The specific references to the pertinent Plan provisions upon which the
denial is based;

 

(3) A description of any additional material and information which may be needed
to clarify the request, including an explanation of why such information is
required; and

 

(4) An explanation of this Plan’s review procedure with respect to denial of
such Benefits.

 

(5) Any such notice to be delivered to any Participant or Beneficiary shall be
personally delivered within a reasonable time to such Participant by obtaining a
signed receipt therefor or shall be mailed by certified or registered mail with
return receipt requested to such Participant. Such notice shall be written to
the best of the Committee’s ability in a manner that may be understood without
legal counsel.

 

(b) Any Participant or Beneficiary whose claim has been denied in accordance
with the foregoing Subsection (a) herein may appeal to the Committee for review
of such denial by making a written request therefor within 60 days of receipt of
the notification of such denial. Such Participant or Beneficiary may examine
documents pertinent to the review and may submit to the Committee written issues
and comments. Within 60 days (45 days in the case of a claim involving a
disability determination) after receipt of the request for review, the Committee
shall communicate to the claimant, in writing, its decision, and the
communication shall set forth the reason or reasons for the decision and
specific reference to those Plan provisions upon which the decision is based.

 

54



--------------------------------------------------------------------------------

Executed this 31ST day of December, 2003, to be effective for all purposes as of
the Effective Date.

 

MAGELLAN MIDSTREAM HOLDINGS, L.P.

By:

 

Magellan Midstream Management, LLC, its

general partner

Name:

 

/s/    John D. Chandler

--------------------------------------------------------------------------------

Title:

 

VP and CFO

--------------------------------------------------------------------------------

 

55



--------------------------------------------------------------------------------

APPENDIX I

 

Investment Funds

(as of January 1, 2004)

 

Gartmore Stable Value Fund (Default Investment Fund) Evergreen Core Bond
American High Income Trust Van Kampen Equity & Income Van Kampen Comstock Fund
Wachovia Enhanced Stock Market Index Growth Fund of America Fidelity Advisors
Mid Cap Growth Evergreen Special Values First Eagle Overseas Self-Directed
Brokerage Account